 

Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

June 27, 2019

 

among

 

STRATEGIC STORAGE OPERATING PARTNERSHIP IV, L.P.

AND CERTAIN AFFILIATED ENTITIES, collectively as Borrower

 

and

 

The Lenders Party Hereto

 

and

 

KEYBANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

KEYBANC CAPITAL MARKETS, LLC

as Sole Book Runner and Sole Lead Arranger

 

 

 

2473644.9

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I Definitions

1

Section 1.01 Defined Terms

1

Section 1.02 Classification of Loans and Borrowings

28

Section 1.03 Terms Generally

28

Section 1.04 Accounting Terms; GAAP

28

Section 1.05 Designation of Lead Borrower as Agent for Borrower.

29

ARTICLE II The Loans

30

Section 2.01 Commitment to Lend

30

Section 2.02 Loans and Borrowings.

30

Section 2.03 Requests for Borrowings

31

Section 2.04 Swingline.

31

Section 2.05 Letters of Credit.

33

Section 2.06 Funding of Borrowings.

38

Section 2.07 Interest Elections.

39

Section 2.08 Termination, Reduction and Increase of Commitments.

40

Section 2.09 Repayment of Loans; Evidence of Debt.

42

Section 2.10 Prepayment of Loans.

43

Section 2.11 Fees.

44

Section 2.12 Interest.

45

Section 2.13 Alternate Rate of Interest

46

Section 2.14 Increased Costs.

48

Section 2.15 Break Funding Payments

49

Section 2.16 Taxes.

50

Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

54

Section 2.18 Defaulting Lenders.

56

Section 2.19 Mitigation Obligations; Replacement of Lenders.

58

Section 2.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

59

Section 2.21 Extension.

59

ARTICLE III Representations and Warranties

61

Section 3.01 Organization; Powers

61

Section 3.02 Authorization; Enforceability

61

Section 3.03 Governmental Approvals; No Conflicts

62

Section 3.04 Financial Condition; No Material Adverse Change.

62

Section 3.05 Properties.

62

Section 3.06 Intellectual Property

64

Section 3.07 Litigation and Environmental Matters.

64

Section 3.08 Compliance with Laws and Agreements

66

Section 3.09 Investment and Holding Company Status

66

Section 3.10 Taxes

66

Section 3.11 ERISA

66

i

2473644.9

--------------------------------------------------------------------------------

 

Section 3.12 Disclosure

67

Section 3.13 RESERVED

67

Section 3.14 Margin Regulations

67

Section 3.15 Subsidiaries; REIT Qualification

67

Section 3.16 Solvency

67

Section 3.17 OFAC; Anti-Corruption Laws; PATRIOT Act

67

ARTICLE IV Conditions

68

Section 4.01 Effective Date

68

Section 4.02 Each Credit Event

70

ARTICLE V Affirmative Covenants

70

Section 5.01 Financial Statements; Ratings Change and Other Information

70

Section 5.02 Financial Tests

72

Section 5.03 Notices of Material Events

73

Section 5.04 Existence; Conduct of Business

73

Section 5.05 Payment of Obligations

73

Section 5.06 Maintenance of Properties; Insurance.

73

Section 5.07 Books and Records; Inspection Rights.

76

Section 5.08 Compliance with Laws

77

Section 5.09 Use of Proceeds

77

Section 5.10 Fiscal Year

77

Section 5.11 Environmental Matters.

77

Section 5.12 Property Pool.

78

Section 5.13 Further Assurances

81

Section 5.14 Parent Covenants

82

Section 5.15 OFAC.

82

Section 5.16 Qualified ECP Party

82

Section 5.17 Eligible Ground Leases

82

ARTICLE VI Negative Covenants

83

Section 6.01 Liens

83

Section 6.02 Fundamental Changes

83

Section 6.03 Investments, Loans, Advances and Acquisitions

84

Section 6.04 Hedging Agreements

85

Section 6.05 Restricted Payments

85

Section 6.06 Transactions with Affiliates

85

Section 6.07 Parent Negative Covenants

86

Section 6.08 Restrictive Agreements

86

Section 6.09 Indebtedness

86

Section 6.10 Management Fees

87

ii

2473644.9

--------------------------------------------------------------------------------

 

ARTICLE VII Events of Default

87

ARTICLE VIII The Administrative Agent

91

ARTICLE IX Miscellaneous

94

Section 9.01 Notices

94

Section 9.02 Waivers; Amendments.

94

Section 9.03 Expenses; Indemnity; Damage Waiver.

96

Section 9.04 Successors and Assigns.

98

Section 9.05 Survival

101

Section 9.06 Counterparts; Integration; Effectiveness; Joint and Several.

101

Section 9.07 Severability

103

Section 9.08 Right of Setoff

103

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

103

Section 9.10 WAIVER OF JURY TRIAL

105

Section 9.11 Headings

105

Section 9.12 Confidentiality

105

Section 9.13 Interest Rate Limitation

106

Section 9.14 USA PATRIOT Act

106

Section 9.15 Fiduciary Duty/No Conflicts

106

 




iii

2473644.9

--------------------------------------------------------------------------------

 



SCHEDULES:

 

Schedule 2.01

-

Commitments

 

Schedule 3.01(a)

-

List of Borrower and Jurisdictions

 

Schedule 3.05(e)

-

Earthquake or Seismic Area

 

Schedule 3.07

-

Litigation Disclosure

 

Schedule 3.15

-

Subsidiaries

 

Schedule 5.12

-

Pool

 

Schedule IPA

-

Initial Pool Assets

 

 

 

EXHIBITS:

 

Exhibit A

–

Form of Assignment and Acceptance

 

Exhibit B

–

Form of Compliance Certificate

 

Exhibit B-1

-

Form of Release Compliance Certificate

 

Exhibit C

-

Form of Guaranty

 

Exhibit D-1

–

Form of Revolving Note

 

Exhibit D-2

–

Form of Swingline Note

 

Exhibit E

–

Form of Borrowing Request/Interest Rate Election

 

Exhibit F

–

Joinder Agreement

 

Exhibit G

–

Form of Letter of Credit Request

 

Exhibit H

–

Form of Borrowing Base Certificate

 

 

 

 

iv

2473644.9

--------------------------------------------------------------------------------

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of the
27th day of June, 2019, and among Strategic Storage Operating PARTNERSHIP IV,
L.P., a Delaware limited partnership (the “Lead Borrower”), each other Borrower
(as defined herein), the Lenders (as defined herein) and KeyBank as
Administrative Agent (as defined herein).

W I T N E S S E T H

 

WHEREAS, certain of the Borrowers, certain of the Lenders, and the
Administrative Agent are parties to the Existing Credit Agreement, pursuant to
which the lenders thereunder made available to certain of the Borrower a term
loan facility in the maximum amount of $88,000,000.00, in accordance with the
terms and conditions contained therein; and

WHEREAS, at the request of the Borrower, the Administrative Agent and the
Lenders have agreed to make available to the Borrower a revolving loan facility
in the initial amount of $55,000,000.00, in accordance with the terms and
conditions contained herein, and to amend and restate the Existing Credit
Agreement in its entirety;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
to amend and restated the Existing Credit Agreement as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted EBITDA” means, for a given testing period, EBITDA less the Capital
Expenditure Reserve.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means KeyBank, National Association, in its capacity as
administrative agent for the Lenders hereunder.  

1

2473644.9

--------------------------------------------------------------------------------

 

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Allocated Guarantee Amount” for purposes of calculating the Indebtedness of a
Person with respect to a Guarantee by such Person of the first mortgage security
Indebtedness of an entity in which such Person owns less than 100% of the
ownership rights, means thirty percent (30%) of the positive result obtained by
subtracting (i) the total amount of such first mortgage secured Indebtedness
multiplied by such Person’s Equity Percentage in such entity, from (ii) the
amount of such first mortgage secured Indebtedness that is guaranteed by such
Person.

“Allocated Purchase Price” with respect to any Mortgaged Property means the
amount set forth on Schedule 5.12 as the “Allocated Purchase Price” for such
property, as such Schedule may be updated from time to time pursuant to the
terms hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, or (c) unless the LIBO Rate is
otherwise unavailable pursuant to the terms hereof, the LIBO Rate for an
Interest Period of one (1) month plus 100 basis points (1.00%).  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, as the case may be.  Notwithstanding the foregoing, in no
event shall the Alternative Base Rate be less than zero percent (0%).

“Alternative Interest Rate Election Event” has the meaning set forth in Section
2.13(c).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Credit Exposure most recently in effect, giving effect to any
assignments.

“Applicable Rate” means, from time to time, the percentage rate set forth in the
immediately following table corresponding to the Total Leverage Ratio as set
forth in the Compliance Certificate most recently delivered by the Borrower
pursuant to Section 5.01(c).  Any adjustment to the Applicable Rate shall be
effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers (or is required hereby to deliver) to
the Agent the applicable Compliance Certificate pursuant to Section 5.01(c)
(with the Compliance Certificate for the most recently ended reporting period
delivered during a subject

2

2473644.9

--------------------------------------------------------------------------------

 

 

 

quarter taking precedence over a Compliance Certificate for a prior reporting
period delivered during the same quarter).  If the Borrower fails to deliver a
Compliance Certificate pursuant to Section 5.01(c), the Applicable Rate shall
equal the percentages corresponding to Level 1 until the first day of the
calendar month immediately following the month that the required Compliance
Certificate is delivered.  For the period from the Effective Date through but
excluding the date on which the Agent first determines the Applicable Rate for
Loans as provided above, the Applicable Rate shall be Level 4:

 

Level

Total Leverage Ratio

Applicable Rate Eurodollar Borrowings

Applicable Rate for ABR Borrowings

1

Greater than or equal to 55%

2.25%

1.25%

2

Greater than or equal to 45% but less than 55%

2.00%

1.00%

3

Greater than or equal to 35% but less than 45%

1.75%

0.75%

4

Less than 35%

1.50%

.50%

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.12(f).

“Appraisal” (whether one or more) means a written appraisal of the Mortgaged
Properties prepared by an MAI appraiser satisfactory to the Administrative
Agent.  Each Appraisal must comply with all Legal Requirements and, unless
specifically provided to the contrary in this Agreement, must be in form and
substance satisfactory to the Administrative Agent.

“Appraised Value” means the “as is” value of Real Property, as set forth in the
most recent Appraisal for such Real Property.

“Approved Fund” has the meaning set forth in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

3

2473644.9

--------------------------------------------------------------------------------

 

 

 

“Assignment of Leases and Rents”.  Each of the assignments of leases and rents
from the Property Parties to the Administrative Agent previously, now or
hereafter delivered to secure the Obligations, as may be modified or amended.

“Availability” means, from time to time, the lesser of (a) sixty percent (60%)
of the Pool Value, or (b) an aggregate Credit Exposure of the Lenders such that
the Debt Service Coverage Ratio would be 1.35 to 1.0.

“Availability Period” means the period from and including the Effective Date
through the Maturity Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means with respect to any Person, the occurrence of any of
the following: (i) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for substantially all of its property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency; or
(ii) the commencement against such Person of an involuntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or of any case, proceeding or other
action for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of such Person or for substantially
all of its property or for the winding up or liquidation of its affairs, and
such involuntary case or other case, proceeding or other action shall remain
undismissed for a period of ninety (90) consecutive days, or the repossession or
seizure by a creditor of such Person of substantially all of its property; or
(iii) such Person shall commence a voluntary case under any applicable Debtor
Relief Law or any other bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment of or the
taking possession by a receiver, liquidator, assignee, creditor in possession,
custodian, trustee, sequestrator (or similar official) of such Person or for
substantially all of its property or make any general assignment for the benefit
of creditors; or (iv) the filing of a petition by such Person seeking to take
advantage of any Debtor Relief Law or any other applicable Legal Requirement,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, or (v) such Person shall fail
to contest in a timely and appropriate manner (and if not dismissed within
ninety (90) days) or shall consent to any petition filed against it in an
involuntary case under such bankruptcy laws or other applicable Legal
Requirement or consent to any proceeding or action relating to any bankruptcy,
insolvency, reorganization, winding-up, or composition or

4

2473644.9

--------------------------------------------------------------------------------

 

 

 

adjustment of debts with respect to its assets or existence, or (vi) such Person
shall admit in writing an inability to pay its debts generally as they become
due.

“Beneficial Ownership Certification”.  A certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation”. 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means, collectively: (a) Lead Borrower; (b) those entities identified
as a “Borrower” listed on Schedule 5.12; and (c) each other Person to the extent
that such Person becomes a “Borrower” as required by Section 5.12, and,
individually, any of such Persons.

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Base Certificate” means a certificate in the form attached hereto as
Exhibit B

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
$0.15 per square foot for each Real Property owned by a Property Party or the
Parent (or a Subsidiary thereof).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means an event or series of events by which:

(a)

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such

5

2473644.9

--------------------------------------------------------------------------------

 

 

 

person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
fifty percent (50%) or more of the Equity Interests of Parent entitled to vote
for members of the board of directors or equivalent governing body of Parent on
a fully-diluted basis (and taking into account all such Equity Interests that
such person or group has the right to acquire pursuant to any option right);

(b)

during any period of twelve (12) consecutive months, a majority of the members
of the board of directors or other equivalent governing body of Parent cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period (the “Incumbent Board”), (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; provided, however, that
any individual who becomes a member of the board of directors subsequent to the
date of this Agreement whose election, or nomination for election by the Parent
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the board of directors and who were also members of the
Incumbent Board (or deemed to be such pursuant to this provision) shall be
considered as though such individual were a member of the Incumbent Board; or

(c)

Parent shall cease to (i) either be the sole general partner of, or wholly own
and control the general partner of, Lead Borrower or (ii) own, directly or
indirectly, greater than fifty percent (50%) of the Equity Interests of Lead
Borrower; or

(d)

Lead Borrower shall cease to own, directly or indirectly, one hundred percent
(100%) of the Equity Interests of each other Property Party (other than any
minority preferred equity interests owned in any Property Party on terms and
conditions satisfactory to all of the Lenders in their sole and absolute
discretion) free and clear of any Liens (other than Liens in favor of
Administrative Agent).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement. Without limiting

6

2473644.9

--------------------------------------------------------------------------------

 

 

 

the foregoing, Change in Law shall include the Dodd-Frank Wall Street Reform and
Consumer Protection Act, Public Law 111-203, 12 U.S.C. §5301 et seq., enacted
July 21, 2010, and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, as well as all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, in each case, regardless of the date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 9.13.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property, tangible or intangible, real, personal or
mixed, now or hereafter subject to the liens and security interests of the Loan
Documents, or intended so to be under the Loan Documents, which Collateral shall
secure the Obligations and the Hedging Obligations on a pari passu basis.

“Collateral Assignment of Management Contract” means each Collateral Assignment
of Management Contract by and among a Property Party, Management Company and the
Administrative Agent previously, now or hereafter delivered to secure the
Obligations, as the same may be amended, modified, supplemented or replaced from
time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Credit Exposure hereunder, as such commitment
may be reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04, or reduced pursuant to Section
2.08(c).  The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Commitment, as applicable.  The initial aggregate amount
of the Lenders’ Commitments is $55,000,000.00.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning set forth in Section 5.01(d) hereof and
a form of which is attached hereto as Exhibit B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any

7

2473644.9

--------------------------------------------------------------------------------

 

 

 

board of directors of a corporation.  “Controlling” and “Controlled” have
meanings correlative thereto.

“Core Funds from Operations” means for a given period, Parent’s net income (or
loss) determined on a consolidated basis in accordance with GAAP (unless
otherwise indicated herein) for such period, excluding gains or losses from
extraordinary items, the aggregate of all cash dividends paid or payable or
accretion on any preferred stock, impairment, other non-cash charges,
acquisition fees and related expenses, deferred financing amortization, and
unrealized foreign currency gains or losses, plus real estate depreciation and
real estate in-place lease amortization. Core Funds from Operations will be
adjusted for (i) unconsolidated entities to reflect funds from operations on the
same basis, (ii) the impact of straight-lining of rents, (iii) the amortization
of intangibles associated with the amortization of above or below market rents,
pursuant to ASC 805 (formerly FASB 141) and calculation of interest expense in
accordance with FBS APB 14-1.

“Cost To Repair” has the meaning set forth in Section 5.06(d).

“Credit Exposure” means, with respect to any Lender at any time, the sum of (i)
the outstanding principal amount of such Lender's Revolving Loans, (ii) such
Lender’s LC Exposure, and (iii) such Lender’s Swingline Exposure.

“Credit Party” means each Borrower, Guarantor and each Subsidiary Guarantor.

“Current Survey” shall mean a boundary survey of each of the Mortgaged
Properties.

“Debt Service Coverage Ratio” means the ratio of Net Operating Income from the
Mortgaged Properties in the Pool determined as annualized for the preceding
fiscal quarter divided by the Implied Debt Service.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of this Agreement.

“Deed of Trust” (whether one or more) means a deed of trust and security
agreement, a mortgage and security agreement, or a security deed (or deed to
secure debt) and security agreement covering the Mortgaged Properties.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” has the meaning set forth in Section 2.12(c) hereof.

“Defaulting Lender” means any Lender that: (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Commitment and
participations in Letters of

8

2473644.9

--------------------------------------------------------------------------------

 

 

 

Credit or Swingline Loans, within two (2) Business Days of the date required to
be funded by it hereunder; (b) has notified the Borrower, the Issuing Bank, or
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder (unless such notification or public statement
relates to such Lender’s obligation to fund a Revolving Loan and indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (which condition precedent, together with any applicable
Default, shall be specifically identified and including the particular Default,
if any) to funding a Revolving Loan is not or cannot be satisfied) or under
other agreements in which it commits to extend credit; (c) has failed, within
two (2) Business Days after written request by the Administrative Agent or a
Borrower (and the Administrative Agent has received a copy of such request), to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower); or (d) has, or has a
direct or indirect parent company that has: (i) become the subject of a
proceeding under any Debtor Relief Law; (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it; (iii) in the good faith determination of the Administrative
Agent, taken any material action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; or (iv)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority; provided, further, that such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.21) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender.

“Dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus (c) asset management fees, plus (d)
property acquisition fees and expenses, plus (e) self-administration and listing
fees, plus or minus (f) to the extent included in the determination of net
income, any extraordinary losses or gains, such as those resulting from sales or
payment of Indebtedness, and plus or minus (g) non-cash foreign currency
adjustments, in each case, as determined on a consolidated basis in accordance
with GAAP, and including (without duplication) for any non-wholly owned Real
Properties, the Borrower’s and Subsidiaries’ Equity Percentage of EBITDA for
such Real Properties.

9

2473644.9

--------------------------------------------------------------------------------

 

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Ground Lease” means at any time, a ground lease (i) under which a
Property Party is the lessee or holds equivalent rights and is the fee owner of,
or has a valid lease in, all existing improvements located thereon; (ii) that
has a remaining term of not less than thirty (30) years (including the initial
term and any additional extension options that are solely at the option of the
applicable Property Party); (iii) under which any required rental payment,
principal or interest payment or other payment due under such lease from the
applicable Property Party to the ground lessor is not past due; (iv) where no
party to such lease is subject to a then continuing Bankruptcy Event (unless
such ground lease has been assumed by such party); (v) such ground lease (or a
related document executed by the applicable ground lessor) contains customary
provisions protective of a first mortgage lender to the ground lessee
thereunder; and (vi) where the applicable Property Party’s interest in the
underlying Real Property or the ground lease is not subject to any Lien other
than (a) the Eligible Ground Lease itself, (b) any fee mortgage (if such fee
mortgagee has agreed not to disturb the rights and interests of the applicable
Property Party pursuant to a customary non-disturbance agreement), (c) any
Permitted Encumbrances, and (d) other encumbrances reasonably acceptable to the
Administrative Agent, in its discretion.

“Environmental Assessment” shall mean a written assessment and report approved
by the Administrative Agent as to the status of any Mortgaged Properties
regarding compliance with any Legal Requirements related to environmental
matters and accompanied by a reliance letter satisfactory to the Administrative
Agent. Each Environmental Assessment must comply with all Legal Requirements.

“Environmental Claim” means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental Authority or any other Person for personal
injury (including sickness, disease or death), tangible or intangible property
damage, damage to the environment, nuisance, pollution, contamination or other
adverse effects on the environment, or for fines, penalties or restriction,
resulting from or based upon (i) the existence, or the continuation of the
existence, of a Release (including, without limitation, sudden or non-sudden
accidental or non-accidental Releases) of, or exposure to, any

10

2473644.9

--------------------------------------------------------------------------------

 

 

 

Hazardous Material, or other Release in, into or onto the environment
(including, without limitation, the air, soil, surface water or groundwater) at,
in, by, from or related to any property owned, operated or leased by the
Property Parties or any of their Subsidiaries or any activities or operations
thereof; (ii) the environmental aspects of the transportation, storage,
treatment or disposal of Hazardous Materials in connection with any property
owned, operated or leased by the Property Parties or any of their Subsidiaries
or their operations or facilities; or (iii) the violation, or alleged violation,
of any Environmental Laws or Environmental Permits of or from any Governmental
Authority relating to environmental matters connected with any property owned,
leased or operated by the Property Parties or any of their Subsidiaries.

“Environmental Indemnity” means that certain Environmental Compliance and
Indemnity Agreement of even date herewith by the Credit Parties and delivered to
the Administrative Agent, together with any other environmental risk or
indemnity agreement hereafter executed with respect to any of the Mortgaged
Properties.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C.
§9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §1801 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §136 et
seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §6901 et
seq., the Toxic Substances Control Act, 15 U.S.C. §2601 et seq., the Clean Air
Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. §1251 et seq., the
Occupational Safety and Health Act, 29 U.S.C. §651 et seq., (to the extent the
same relates to any Hazardous Materials), and the Oil Pollution Act of 1990, 33
U.S.C. §2701 et seq., as such laws have been amended or supplemented, and the
regulations promulgated pursuant thereto, and all analogous state and local
statutes.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Lien” means any lien in favor of any Governmental Authority
arising under any Environmental Law.

“Environmental Permit” means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.

11

2473644.9

--------------------------------------------------------------------------------

 

 

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means the issuance and sale after the Effective Date by the
Parent of any equity securities of the Parent to any Person who is not the
Parent or one of its Subsidiaries, including, without limitation, pursuant to
the exercise of options or warrants or pursuant to the conversion of any debt
securities to equity.

“Equity Percentage” means the aggregate ownership percentage of the Parent, or
its Subsidiary, in each non-wholly owned Subsidiary, Affiliate or other Person
(other than a Person whose stock is traded on a national trading exchange) in
whom such Person holds a voting equity or ownership interest, which shall be
calculated as the Parent’s or such Subsidiary’s nominal capital ownership
interest in the non-wholly owned Subsidiary, Affiliate or other Person (other
than a Person whose stock is traded on a national trading exchange) in whom such
Person holds a voting equity or ownership interest, as set forth in such
non-wholly owned Subsidiary’s, Affiliate’s or other Persons’ organizational
documents.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a

12

2473644.9

--------------------------------------------------------------------------------

 

 

 

determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Amount” means the amount by which the Total Aggregate Asset Value
attributable to the Parent’s or Borrower’s Restricted Investments exceeds the
percentage of Total Aggregate Asset Value that the Parent and the Borrower are
permitted to hold, either individually or in the aggregate, with respect to such
Restricted Investments, or any of them, pursuant to Section 6.03.

“Excluded Swap Obligation” means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to Legal Requirements in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrowers under Section 2.19(b) as a result of costs
sought to be reimbursed pursuant to Section 2.16 or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 2.16
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such

13

2473644.9

--------------------------------------------------------------------------------

 

 

 

Recipient’s failure to comply with Section 2.16 and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 31, 2018, by and among certain of the Borrowers, KeyBank, as administrative
agent, and the various lenders party thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.  

“Fee Letter” means the letter agreement between Lead Borrower and the
Administrative Agent.

“Financial Officer” means the chief financial officer or the chief accounting
officer of the Parent.

“Financing Statements” means all such Uniform Commercial Code financing
statements as the Administrative Agent shall reasonably require, duly authorized
by the Borrower and/or Parent to give notice of and to perfect or continue
perfection of the Lenders’ security interest in all Collateral.

“Fixed Charge Coverage Ratio” shall mean, tested on quarterly results for each
calendar quarter, the ratio of (a) Adjusted EBITDA; to (b) all of the regularly
scheduled principal due and payable and regularly scheduled principal paid on
the Indebtedness (other than amounts paid in connection with balloon maturities
and other non-scheduled principal payments) and including the Equity Percentage
for such amounts for Parent’s or Borrower’s non-wholly owned Subsidiaries,
Affiliates and other Persons (other than a Person whose stock is traded on a
national trading exchange) in whom Parent or Borrower holds a voting equity or
ownership interest, plus all Interest Expense, plus the aggregate of all cash
dividends paid or payable on any preferred stock.

“Flood Laws” shall mean, collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute

14

2473644.9

--------------------------------------------------------------------------------

 

 

 

thereto and (iii) the Biggert –Waters Flood Insurance Reform Act of 2012, as now
or hereafter in effect or any successor statute thereto, in each case, together
with all statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing  or interpreting any of the foregoing, as amended or
modified from time to time.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means the Parent, and any other Person who from time to time has
executed a Guaranty as required by the terms of this Agreement.

“Guaranty” means a guaranty substantially in the form of Exhibit C attached
hereto, including, without limitation any such guaranty executed by a Subsidiary
Guarantor.  

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;
provided, that Hazardous Materials shall not include any such substances or
wastes utilized or maintained at the Real Property in the ordinary course of
business and in accordance with all applicable Environmental Laws.

15

2473644.9

--------------------------------------------------------------------------------

 

 

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Obligations” with respect to the Parent, any Borrower or any Subsidiary
of the Parent, any obligations arising under any Hedging Agreement entered into
with a Person that is the Administrative Agent, any Lender or an Affiliate of
any Lender at the time such hedging Agreement is executed.

“Impacted Interest Period” has the meaning ascribed to it in the definition of
LIBO Rate.

“Implied Debt Service” means as of any date of determination, an amount equal to
the annual principal and interest payment sufficient to amortize the then
current aggregate Credit Exposure in full during a thirty (30) year period with
an interest rate equal to the greater of (i) 6.50%, (ii) the 10-year US Treasury
Rate plus 250 basis points, or (iii) the effective interest rate hereunder with
respect to the Loans.

“Increase Effective Date” has the meaning assigned to such term in Section
2.08(d).

“Indebtedness” means, for any Person, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind; (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, including mandatorily redeemable preferred stock; (c)
all obligations of such Person upon which interest charges are customarily paid;
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person; (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business); (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; (g) all Guarantees by
such Person of Indebtedness of others without duplication; other than customary
non-recourse carveout guarantees and standard environmental indemnitees until
such time as a carveout guarantee becomes a recourse obligation, except that,
for any Guarantees of the Indebtedness of an entity in which the Person owns
less than 100% of the ownership rights of such entity, which Indebtedness is
secured by a first mortgage lien on existing real properties, the amount for
purposes of this clause (g) shall be equal to the Allocated Guarantee Amount;
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty; and (j) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefore as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable
therefor.  Indebtedness shall be calculated on a consolidated basis in
accordance with GAAP, unless otherwise indicated herein, and including (without
duplication) the Equity Percentage of Indebtedness for the Parent’s non-wholly
owned Subsidiaries, Affiliates and other Persons (other than a Person whose
stock is

16

2473644.9

--------------------------------------------------------------------------------

 

 

 

traded on a national trading exchange) in whom such Person holds a voting equity
or ownership interest.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not otherwise described
in the immediately preceding clause (a), Other Taxes.

“Initial Pool Assets” means the Real Property identified on Schedule IPA.

“Initial Term” means the period ending June 27, 2022.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean all of the Parent’s paid, accrued or capitalized
interest expense on the Parent’s Indebtedness (whether direct, indirect or
contingent, and including, without limitation, interest on all convertible
debt), and including (without duplication) the Equity Percentage of Interest
Expense for the Parent’s non-wholly owned Subsidiaries, Affiliates and other
Persons (other than a Person whose stock is traded on a national trading
exchange) in whom Parent holds a voting equity or ownership interest.

“Interest Payment Date” means the first Business Day of each calendar month.

“Interest Period” means with respect to any Eurodollar Borrowing, initially the
period commencing on the date of such Borrowing and ending on (but excluding)
the first Business Day of the next calendar month, and thereafter the one or
three month period commencing on (and including) the first Business Day of said
next calendar month and ending on (and excluding) the first Business Day in the
calendar month that is one or three months thereafter.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Rate) determined
by the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Rate for the longest period for which
the LIBO Rate is available that is shorter than the Impacted Interest Period;
and (b) the LIBO Rate for the shortest period for which that LIBO Rate is
available that exceeds the Impacted Interest Period, in each case, at such time

“Issuing Bank” means KeyBank, National Association, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i).  The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

17

2473644.9

--------------------------------------------------------------------------------

 

 

 

“KeyBank” means KeyBank, National Association, in its individual capacity.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lead Borrower” means Strategic Storage Operating Partnership IV, L.P., a
Delaware limited partnership.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

“Lender Joinder Agreement” has the meaning assigned to such term in Section
2.08(d).

“Lenders” means the Persons listed on Section 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.  Unless the context otherwise requires, the term “Lender”
includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Request” means a written request in the form of Exhibit G
hereto.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that (i) if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further that if the LIBOR Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement, and
(ii) if no such rate administered by ICE Benchmark Administration (or by such
other Person that has taken over the administration of such rate for U.S.
Dollars) is available to the Administrative Agent, the applicable LIBOR Base
Rate for the relevant Interest Period shall

18

2473644.9

--------------------------------------------------------------------------------

 

 

 

instead be the rate determined by the Administrative Agent to be the rate at
which KeyBank or one of its Affiliate banks offers to place deposits in U.S.
dollars with first class banks in the London interbank market at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period, in the approximate amount of the relevant Eurodollar Loan and
having a maturity equal to such Interest Period.

“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; (c) the filing under the Uniform Commercial Code or
comparable law of any jurisdiction of any financing statement naming the owner
of the asset to which such Lien relates as debtor; (d) any other preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation; and (e) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, including any dividend reinvestment or redemption plans.

“Loan” means each loan made by the Lenders to the Borrower pursuant to ARTICLE
II of this Agreement and “Loans” means all loans made by the Lenders to the
Borrower pursuant to this Agreement.

“Loan Documents” means this Agreement, the Notes, each Letter of Credit, the
Guaranty, the Deed of Trust, the Assignment of Leases and Rents, the Financing
Statements, the Environmental Indemnity, the Collateral Assignment,
Subordination of Management Fees, the Fee Letter, all Hedging Agreements entered
into with the Administrative Agent or any Lender in connection with the Loans,
and all other instruments, agreements and written obligations executed and
delivered by any of the Credit Parties in connection with the transactions
contemplated hereby.

“Loan To Value Ratio” means the ratio of (a) the outstanding principal balance
of the Loans to (b) the Pool Value.

“Management Company” means Strategic Storage Property Management IV, LLC, a
Delaware limited liability company.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Parent,
Borrower and its Subsidiaries, taken as a whole, (b) the ability of any of the
Credit Parties to perform their obligations under the Loan Documents or (c) the
rights of or benefits available to the Administrative Agent or the Lenders under
the Loan Documents.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

19

2473644.9

--------------------------------------------------------------------------------

 

 

 

“Maturity Date” means June 27, 2022, subject to extension pursuant to Section
2.20.

“Maximum Payout Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (i) dividends or distributions paid or payable in
cash (other than distributions related to preferred stock) during the
immediately preceding calendar quarter divided by (ii) Core Funds from
Operations for the immediately preceding calendar quarter.

“Maximum Rate” shall have the meaning set forth in Section 9.13.

“Mortgaged Property” or “Mortgaged Properties” means, collectively or
individually as the context may require, the Real Property described on Schedule
5.12 attached hereto, and together with any additional property, whether now
existing or hereafter acquired, which is or is to become subject to the Liens of
a Deed of Trust in accordance with this Agreement which shall meet each of the
following criteria:

(a)

such property is a self-storage property located in the United States;

(b)

such property is free of any material environmental or structural defect unless
otherwise approved by the Required Lenders;

(c)

such property is insured in form and substance reasonably satisfactory to
Administrative Agent, with any flood insurance diligence and requirements being
satisfactory to all Lenders; and

(d)

such property is wholly owned 100% by a Borrower or a Subsidiary of the Lead
Borrower in fee or pursuant to an Eligible Ground Lease.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Equity Proceeds” means the aggregate cash consideration received by Parent
in respect of any Equity Issuance, net of (a) direct costs (including, without
limitation, legal, accounting and investment banking fees and sales commissions)
and (b) taxes paid or payable as a result thereof; it being understood, (i) that
“Net Equity Proceeds” shall include, without limitation, any cash received upon
the sale or other disposition of any non-cash consideration received by Parent
in any Equity Issuance, and (ii) that “Net Equity Proceeds” shall not include
(x) cash proceeds that are applied to retire or redeem capital stock and (y)
cash proceeds in respect of any Equity Issuance pursuant to Parent’s
distribution reinvestment plan.

“Net Operating Income” shall mean, for any operating Real Property, as of any
date of determination for the period ended on such date, the difference between
(a) any rentals, proceeds and other income received from such property during
such determination period, less (b) an amount equal to all costs and expenses
(excluding Interest Expense, depreciation and amortization expense, asset
management fees, acquisition fees and expenses, self-administration and listing
expenses and any expenditures that are capitalized in accordance with GAAP)
incurred as a result of, or in connection with, or properly allocated to, the
operation or leasing of

20

2473644.9

--------------------------------------------------------------------------------

 

 

 

such property during the determination period, less (c) the Capital Expenditure
Reserve for such determination period.  Net Operating Income shall be calculated
based on the immediately preceding calendar quarter unless the Real Property has
not been owned by the Borrower or its Subsidiaries or Affiliates for the
entirety of such calendar quarter, in which event Net Operating Income shall be
grossed up for such ownership period and may be adjusted as reasonably approved
by the Administrative Agent.

“Note” means a promissory note in the form attached hereto as Exhibit D-1 or
Exhibit D-2, as applicable, payable to a Lender evidencing certain of the
obligations of the Borrower to such Lender and executed by Borrower, as the same
may be amended, supplemented, modified or restated from time to time; “Notes”
means, collectively, all of such Notes outstanding at any given time.

“Obligations” means all liabilities, obligations, covenants and duties of any
Credit Party to the Administrative Agent, the Issuing Bank, and/or any Lender
arising under or otherwise with respect to any Loan Document, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any bankruptcy or other insolvency
proceeding  naming such person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such
proceedings.  Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, the “Obligations” shall not include any Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Asset Control (“OFAC”) of the Department of
Treasury of the United States of America.

“Other Connection Taxes” means, with respect to any Lender or Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, and not including the Excluded Taxes.

“Parent” means Strategic Storage Trust IV, Inc., a Maryland corporation.

“Partial Release Date” shall have the meaning set forth in Section 5.12(c).

“Participant” shall have the meaning set forth in Section 9.04(c).

21

2473644.9

--------------------------------------------------------------------------------

 

 

 

“Participant Register” shall have the meaning set forth in Section 9.04(c).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.05;

(b)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(c)deposits to secure the performance of bids, trade contracts, purchase,
construction or sales contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

(d)Liens created under the Loan Documents;

(e)the Title Instruments, Liens and other matters described in the Title
Insurance Policy;

(f)uniform commercial code protective filings with respect to personal property
leased to the Borrower or any Subsidiary; and

(g)landlords’ liens for rent not yet due and payable;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than the Loans.

“Permitted Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having an investment grade credit rating on the date of
acquisition;

22

2473644.9

--------------------------------------------------------------------------------

 

 

 

(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)fully collateralized repurchase agreements with a term of not more than 90
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e)investments in non-wholly owned Subsidiaries, Affiliates or other Persons
(other than a Person whose stock is traded on a national trading exchange) in
whom such Person making the investment holds a voting equity or ownership
interest made in accordance with, or not otherwise prohibited by, this
Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pool” means the Mortgaged Properties that remain subject to a Lien under the
Loans and as are more particularly defined in Section 5.12.

“Pool Value” means the aggregate sum for the Mortgaged Properties, determined
individually for each Mortgaged Property, of (a) for Mortgaged Properties owned
less than twelve (12) months, the lesser of the: (i) Allocated Purchase Price;
or (ii) Appraised Value and (b) for Mortgaged Properties owned twelve (12)
months or longer, Appraised Value.  

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank, National Association, as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Property Party(ies)” means, individually and collectively, the Lead Borrower,
each Borrower and each Subsidiary Guarantor which owns a Mortgaged Property.

 

“Qualified ECP Party” means, in respect of any interest rate cap, swap or other
hedging obligation, each Person which is a Credit Party that has total assets
exceeding $10,000,000 at the time such Credit Party’s guarantee, mortgage and/or
other credit or collateral support of such interest rate cap, swap or other
hedging obligation secured pursuant to the Deed of Trust becomes

23

2473644.9

--------------------------------------------------------------------------------

 

 

 

effective, or otherwise constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder

“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Credit Party), together with all equipment, furniture, materials,
supplies and personal property now or hereafter located at or used in connection
with the land and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by a Credit
Party.

“Recipient” means, each of the Administrative Agent and any Lender.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property in violation of applicable Environmental Laws.

“Release Compliance Certificate” has the meaning set forth in Section 5.12(c)
hereof and a form of which is attached hereto as Exhibit B-2.

“Release Tract” has the meaning set forth in Section 5.12(c).

“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.

“Required Lenders” means, at any time, Lenders that are not Defaulting Lenders
having, in the aggregate, Credit Exposures and (prior to the end of the
Availability Period) unused Commitments representing at least 66-2/3% of the sum
of the total Credit Exposures and (prior to the end of the Availability Period)
unused Commitments (excluding the Credit Exposures and unused Commitments of
such Defaulting Lenders) held by all of the Lenders at such time; provided that
(i) in the event there are less than three (3) Lenders at the time in question,
Required Lenders shall mean all of the Lenders (excluding any Defaulting
Lenders), (ii) if any Affiliate of a Lender becomes a Lender, such parties will
be considered as one Lender for purposes of this definition, and (iii) as long
as there is more than one (1) Lender hereunder, no single Lender may take an
action that requires the consent or approval of the Required Lenders without the
approval of at least one other Lender.

24

2473644.9

--------------------------------------------------------------------------------

 

 

 

“Restricted Investment” means any Investment of the type described in clauses
(c), (d), (e), (f), or (g) of Section 6.03

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in the
Parent, Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such ownership interests in the Parent or Borrower or any option, warrant
or other right to acquire any such shares of capital stock of the Parent or the
Borrower.

“Revolving Loan” means each loan made by the Lenders to the Borrower pursuant to
Section 2.01 of this Agreement and “Revolving Loans” means all loans made by the
Lenders to the Borrower pursuant to Section 2.01 of this Agreement.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Specified Credit Party” has the meaning given to such term in Section 9.06(f).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent.

25

2473644.9

--------------------------------------------------------------------------------

 

 

 

“Subsidiary Guarantor” means, collectively: (a) those entities identified as a
“Subsidiary Guarantor” listed on Schedule 5.12; and (c) each other Person to the
extent that such Person becomes a “Subsidiary Guarantor”  as required by Section
5.12, and, individually, any of such Persons.

“Swap Obligation” means any Hedging Obligation that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means KeyBank, National Association, in its capacity as
lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Tangible Net Worth” shall mean, with respect to any Person, as of any date of
calculation, total assets (without deduction for accumulated depreciation and
accumulated amortization of lease intangibles, including accumulated
depreciation and accumulated amortization of lease intangibles of non-wholly
owned Subsidiaries, Affiliates and other Persons (other than a Person whose
stock is traded on a national trading exchange) in whom such Person holds a
voting equity or ownership interest) less (1) all intangible assets and (2) all
liabilities (including contingent and indirect liabilities), in each case, of
such Person as of such date, all determined in accordance with GAAP, unless
otherwise indicated in this definition.  The term “intangible assets” shall
include, without limitation, (i) deferred charges, and (ii) the aggregate of all
amounts appearing on the assets side of any such balance sheet for franchises,
licenses, permits, patents, patent applications, copyrights, trademarks, trade
names, goodwill, treasury stock, experimental or organizational expenses and
other like intangibles (other than amounts related to the purchase price of a
real property which are allocated to lease intangibles).  The term “liabilities”
shall include, without limitation, (i) Indebtedness secured by Liens on Property
of the Person with respect to which Tangible Net Worth is being computed whether
or not such Person is liable for the payment thereof, (ii) deferred liabilities,
and (iii) Capital Lease Obligations.  Tangible Net Worth shall be calculated on
a consolidated basis in accordance with GAAP, unless otherwise indicated in this
definition.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Title Instruments” means true and correct copies of all instruments of record
in the Office of the County Clerk, the Real Property Records or of any other
Governmental Authority affecting title to all or any part of the Mortgaged
Properties, including but not limited to those (if any) which impose restrictive
covenants, easements, rights-of-way or other encumbrances on all or any part of
the Mortgaged Properties.

26

2473644.9

--------------------------------------------------------------------------------

 

 

 

“Title Insurance Policy” means, collectively, the policies of title insurance in
the aggregate face amounts equal to the aggregate Commitment, issued in favor of
the Administrative Agent by a title insurance company satisfactory to the
Administrative Agent and insuring that title to the Mortgaged Properties is
vested in a Property Party, free and clear of any Lien (other than the Permitted
Encumbrances), objection, exception or requirement, and that each Deed of Trust
creates a valid first and prior lien on all the Mortgaged Properties, subject
only to the Permitted Encumbrances and such other exceptions as may be approved
in writing by the Administrative Agent.  

“Total Aggregate Asset Value” means, as of any date of determination, the sum of
(without duplication) (a) the aggregate Value of all of Borrower’s, the Parent’s
and their Subsidiaries’ Real Property, plus (b) the amount of any cash and cash
equivalents, excluding tenant security and other restricted deposits, of the
Parent, Borrower and its Subsidiaries.  For any non-wholly owned Real
Properties, Total Aggregate Asset Value shall be adjusted for the Borrower’s and
Subsidiaries’ Equity Percentage of such Real Properties.

“Total Asset Value” means, as of any date of determination, the Total Aggregate
Asset Value minus the Excess Amount.

“Total Commitment” means, as of any date of determination, the aggregate amount
of all of the Lender’s Commitments.  As of the Effective Date, the Total
Commitment is $55,000,000.00.

“Total Leverage Ratio” shall mean, as of any date of calculation, the ratio
(expressed as a percentage) of (a) the sum of (without duplication) the Parent’s
and its Subsidiaries Indebtedness to (b) Total Asset Value, in each case, as of
such date.

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, the issuance of Letters
of Credit, and the use of the proceeds thereof.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unused Commitment Fee” shall have the meaning set forth in Section 2.11(a).

“Usage” means, from time to time, the aggregate Revolving Loans and LC Exposure
of each Lender (but excluding, for the sake of clarity, any Swingline Loans or
participation exposure in connection with any Swingline Loans).

“Value” means the sum of:

(a)for an existing Real Property that is not in the Pool, (i) during the first
twelve (12) months of the Parent’s or its Subsidiaries’ ownership of such Real
Property, cost

27

2473644.9

--------------------------------------------------------------------------------

 

 

 

basis and (ii) thereafter, annualized prior quarter Net Operating Income divided
by seven and one quarter percent (7.25%); plus

(b)for a Real Property that is under development or redevelopment or is
undeveloped land, (i) cost basis until the date that is thirty-six (36) months
after the commencement of operations on such Real Property and (ii) thereafter,
annualized prior quarter Net Operating Income divided by seven and one quarter
percent (7.25%); plus

(c)for Real Property that is in the Pool, the aggregate Pool Value.

For Real Property not owned for the entire prior quarter, for purposes of the
Value calculation, Net Operating Income shall be grossed up for such ownership
period and may be adjusted as reasonably approved by Administrative
Agent.  Further, Net Operating Income from Real Property no longer owned at the
end of a fiscal quarter in question shall be excluded from the Value
calculation.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02   Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Type (e.g., a “Eurodollar Loan”).  Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing”).

Section 1.03   Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes,” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof,” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and

28

2473644.9

--------------------------------------------------------------------------------

 

 

 

to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

Section 1.04   Accounting Terms; GAAP

.  Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP (provided that,
notwithstanding any provision herein to the contrary, the financial covenants
set forth herein shall be calculated based on the Parent’s Equity Percentage of
Subsidiaries and Affiliates which are not wholly owned directly or indirectly by
the Parent, notwithstanding that GAAP requires that such Subsidiaries be
consolidated), as in effect from time to time; provided that, if the Lead
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Lead
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.

Section 1.05   Designation of Lead Borrower as Agent for Borrower.

(a)Each Borrower hereby irrevocably designates and appoints the Lead Borrower as
that Borrower’s agent to obtain loans and advances under this Agreement, the
proceeds of which shall be available to each Borrower as set forth herein.  As
the disclosed principal for its agent, each Borrower shall be obligated to the
Administrative Agent and the Lenders on account of loans and advances so made
under this Agreement as if made directly by the Lenders to that Borrower,
notwithstanding the manner by which such loans and advances are recorded on the
books and records of the Lead Borrower and/or of any Borrower (including,
without limitation, on account of any such treatment of said loan or advance as
an equity investment in a Borrower by Lead Borrower).

(b)Each Borrower recognizes that credit available to it under this Agreement is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers.  Consequently, each
Borrower, jointly and severally, hereby assumes and agrees fully, faithfully,
and punctually to discharge all Indebtedness and other Obligations of all of the
Borrowers.

(c)The Lead Borrower shall act as a conduit for each Borrower (including itself,
as a “Borrower”) on whose behalf the Lead Borrower has requested a loan or other
advance under this Agreement.

(d)The proceeds of each loan and advance provided under this Agreement which is
requested by the Lead Borrower shall be advanced as and when otherwise provided
herein or as otherwise indicated by the Lead Borrower.  The Lead Borrower shall
cause the transfer of the proceeds thereof to the Borrower(s) on whose behalf

29

2473644.9

--------------------------------------------------------------------------------

 

 

 

such loan and advance was obtained.  Neither the Administrative Agent nor any
Lender shall have any obligation to see to the application of such proceeds.

(e)Each Borrower hereby irrevocably designates and appoints the Lead Borrower as
that Borrower’s attorney-in-fact to act in the Borrower’s name and stead and to
do and perform all matters, to grant to the Administrative Agent for the benefit
of the Lenders a security interest in the Collateral, transact all business, and
make, execute and acknowledge all Loan Documents and other instruments relating
to this Agreement including but not limited to, this Agreement, the Notes, and
the Mortgage.  The Borrowers hereby acknowledge and agree that the power of
attorney created hereby is coupled with an interest.

(f)Nothing contained herein shall be deemed or otherwise construed to modify,
waive, or otherwise limit the obligations of Guarantor under its Guaranty to the
Administrative Agent and the Lenders.

ARTICLE II

The Loans

Section 2.01 Commitment to Lend

.  Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each, a “Revolving Loan”) to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender's Credit Exposure exceeding such Lender's
Commitment, or (b) the aggregate sum of all Lenders’ Credit Exposures exceeding
the lesser of (i) the Total Commitment or (ii) the Availability; provided
however, that no Lender shall be obligated to make a Revolving Loan in excess of
such Lender’s Applicable Percentage of the difference between (1) the lesser of
(A) Total Commitment and (B) the Availability, and (2) the Credit
Exposure.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans
during the Availability Period.  

Section 2.02   Loans and Borrowings.

(a)Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.  

30

2473644.9

--------------------------------------------------------------------------------

 

 

 

(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000.00 and not less than $1,000,000.00.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000.00 and not less than $1,000,000.00, provided that
an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or to the amount of an LC Disbursement
being repaid as contemplated in Section 2.05(e).  Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of six (6) Eurodollar Borrowings outstanding.  

(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03   Requests for Borrowings

.  

(a)

To request a Borrowing, Lead Borrower (on behalf of the Borrower) shall notify
the Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 Pacific, Los Angeles, California
time, two Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 12:00 Pacific, Los Angeles, California
time, one Business Day before the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in the form of Exhibit E attached hereto and signed by Lead
Borrower, together with a Compliance Certificate, on behalf of the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified in the Borrowing
Request, then the requested Borrowing shall be an ABR Borrowing.  If no Interest
Period is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration, in the case of a Eurodollar Borrowing.  Promptly following receipt of
a Borrowing Request in accordance with this Section, the Administrative

31

2473644.9

--------------------------------------------------------------------------------

 

 

 

Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04   Swingline.

(a)Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $25,000,000.00, or (ii) the aggregate Credit Exposure
of the Lenders exceeding the lesser of (A) theTotal Commitment and (B) the
Availability, and in all events no Swingline Loan shall be outstanding for more
than ten (10) Business Days; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans
during the Availability Period.

(b)To request a Swingline Loan, the Lead Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy of a
written Borrowing Request signed by Lead Borrower), not later than 2:00 p.m.,
Boston, Massachusetts time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to a general deposit account at the discretion
of the Borrower (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 4:00 p.m., Boston, Massachusetts time, on the
requested date of such Swingline Loan.

(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Boston, Massachusetts time, on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender's Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, within two (2) Business Days after receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender's Applicable Percentage of such Swingline Loan or Loans.  Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or

32

2473644.9

--------------------------------------------------------------------------------

 

 

 

reduction whatsoever, provided no Lender shall be required to acquire a
participation in a Swingline Loan to the extent same would result in such
Lender's Credit Exposure exceeding such Lender's Commitment.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear, in each instance in accordance with
Section 2.17(a); provided that any such payment so remitted shall be repaid to
the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

Section 2.05 Letters of Credit.  

(a)General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time prior to thirty (30) days before the termination of
the Availability Period.  In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.  The Borrower
shall be responsible for preparing or approving the final text of the Letter of
Credit as issued by the Issuing Bank, irrespective of any assistance the Issuing
Bank may provide such as drafting or recommending text or by the Issuing Bank’s
use or refusal to use text submitted by the Borrower.  The Borrower shall be
solely responsible for the suitability of the Letter of Credit for the
Borrower’s purposes.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or

33

2473644.9

--------------------------------------------------------------------------------

 

 

 

extension) a Letter of Credit Request requesting the issuance of a Letter of
Credit or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  The Administrative Agent’s records of the content of any such
request will be conclusive.  The Administrative Agent shall remit a copy of such
request to the Lenders.  If requested by the Issuing Bank, the Borrower also
shall submit a letter of credit application on the Issuing Bank's standard form
in connection with any Letter of Credit Request.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed $15,000,000,
(ii) the aggregate Credit Exposure of the Lenders shall not exceed the lesser of
(1) the Total Commitments or (2) the Availability, and (iii) unless otherwise
approved by the Issuing Bank, the face amount of the subject Letter of Credit
shall not be less than $100,000.  The Issuing Bank shall have no obligation to
issue a Letter of Credit if (A) a default of any Lender’s obligations to fund
any amount under this Agreement exists or any Lender is at such time a
Defaulting Lender hereunder, unless the Issuing Bank has entered into
satisfactory arrangements with the Borrower or such Lender to eliminate the
Issuing Bank’s risk with respect to such Lender (with cash collateral pledged to
the Issuing Bank in the amount of such defaulting or Defaulting Lender’s pro
rata portion of the Letter of Credit being deemed satisfactory), (B) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain the Issuing Bank from issuing such Letter
of Credit, or any Legal Requirement applicable to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit or
request that the Issuing Bank refrain from the issuance of letters of credit
generally or such Letter of Credit in particular, or (C) the issuance of such
Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally.

(c)Expiration Date.  Each Letter of Credit shall expire upon the earlier to
occur of (i) one year from the date issuance, subject to a customary one year
extension “evergreen” provision, or (ii) not later than the close of business on
the date that is thirty (30) days prior to the Maturity Date unless (1) all the
Lenders have approved such expiry date, or (2) the Borrower agrees to deliver to
the Administrative Agent no later than sixty (60) days prior to the Maturity
Date cash collateral in an amount equal to the undrawn amount of such Letter of
Credit, with the Borrower hereby irrevocably requesting a Borrowing of an ABR
Loan to fund such cash collateral payment in the event the Borrower does not
deliver such cash collateral to the Administrative Agent on the due date
thereof.  With respect to any Letter of Credit containing an “evergreen”
provision to extend the expiration date of such Letter of Credit, the Issuing
Bank, in its sole and absolute discretion, may give notice of nonrenewal of such
Letter of Credit and, if the

34

2473644.9

--------------------------------------------------------------------------------

 

 

 

Borrower does not at any time want such Letter of Credit to be renewed, the
Borrower will so notify the Administrative Agent and the Issuing Bank at least
fifteen (15) calendar days before the Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such nonrenewal
pursuant to the terms of such Letter of Credit.  

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender's Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever, provided no Lender
shall be required to acquire a participation in a Letter of Credit to the extent
same would result in such Lender's Credit Exposure exceeding such Lender's
Commitment.

(e)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Boston, Massachusetts time, on the Business Day that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Boston, Massachusetts time, on such date, or,
if such notice has not been received by the Borrower prior to such time on such
date, then on the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower's obligation to make such
payment shall be discharged and replaced by the resulting ABR Borrowing or
Swingline Loan.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender's
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.06 with respect to Revolving

35

2473644.9

--------------------------------------------------------------------------------

 

 

 

Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f)Obligations Absolute.  The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower's obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank's
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The Borrower
shall take action to avoid and mitigate the amount of any damages claimed
against the Issuing Bank, including by enforcing its rights against the
beneficiaries of the Letters of Credit, and any claim by the Borrower under or
in connection with any Letter of Credit shall be reduced by an amount equal to
the sum of (x) the amount (if any) saved by the Borrower as a result of the
breach or alleged wrongful conduct complained of; and (y) the amount (if any) of
the loss that would have been avoided had the Borrower taken all reasonable
steps to mitigate any

36

2473644.9

--------------------------------------------------------------------------------

 

 

 

loss, and in case of a claim of wrongful dishonor, by specifically and timely
authorizing the Issuing Bank to effect a cure.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank, the Issuing Bank shall be deemed to have exercised care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any information to the contrary, or refuse
to accept and make payment upon such documents if such documents are not in
strict compliance with the terms of such Letter of Credit.  

(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.  

(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(d).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party

37

2473644.9

--------------------------------------------------------------------------------

 

 

 

hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon, if any; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (g) or (h) of Article VII.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower's risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Required Lenders), be
applied to satisfy other obligations of the Borrower under this Agreement,
provided that, to the extent such obligations are owed to Lenders, such
application shall be on a pro rata basis.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.  

Section 2.06   Funding of Borrowings.

(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof pursuant to the Loan Request by wire transfer of immediately
available funds by 12:00 noon, Boston, Massachusetts time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in Boston,
Massachusetts, or wire transferred to such other account or in such manner as
may be designated by the Borrower in the applicable Borrowing Request; provided
that ABR Loans made to finance the reimbursement of a LC Disbursement

38

2473644.9

--------------------------------------------------------------------------------

 

 

 

pursuant to Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may, after giving notice to the Borrower of its intent to
advance funds on behalf of a Lender, assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. The Borrower shall have the right to withdraw its request for such
Borrowing upon receipt of any such notice from the Administrative Agent.  In the
event the Administrative Agent does advance funds on behalf of a Lender, and
such Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, then the applicable Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to the corresponding Loan made to the Borrower.  If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

Section 2.07   Interest Elections.

(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Loans, which may not be converted or continued.

(b)To make an election pursuant to this Section, the Lead Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.04 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of a Borrowing Request (with proper election made for an interest rate
election only) and signed by the Borrower.

39

2473644.9

--------------------------------------------------------------------------------

 

 

 

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Lead Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

Section 2.08   Termination, Reduction and Increase of Commitments.  

(a)Unless previously terminated by the Administrative Agent or Borrower in
accordance with this Agreement, the Commitments shall terminate on the Maturity
Date.

(b)The Borrower may only reduce the Commitments, without the prior written
consent of the Administrative Agent and all of the Lenders, in the following
circumstances:  the Borrower may from time to time reduce the Commitments,
provided

40

2473644.9

--------------------------------------------------------------------------------

 

 

 

that each reduction in the Commitments shall be in an amount that is at least
$25,000,000 and an integral multiple of $5,000,000, and the Commitments may not
be reduced to less than $20,000,000 unless the Commitments are reduced to zero
and terminated.  The Borrower shall not reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.10, the total Credit Exposures would exceed the Total Commitment.  After any
reduction in the Commitments, the Borrower’s option to increase the Commitments
provided in Section 2.08(d) shall terminate.

(c)The Borrower shall notify the Administrative Agent of any election to reduce
the Commitments under Section 2.08(b) at least three (3) Business Days prior to
the effective date of such reduction, specifying such election and the effective
date thereof.  Promptly following receipt of any notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable.  Any reduction of
the Commitments shall be permanent.  Each reduction in the Commitments shall be
made ratably among the Lenders in accordance with their respective
Commitments.  A reduction in the outstanding principal balance shall not
constitute a reduction in the Commitments without the notice required above
being delivered to Administrative Agent as set forth above.  

(d)Provided no Default or Event of Default shall then be in existence, the
Borrower shall have the right, on one or more occasions, to elect to increase
the Total Commitment; provided, however, that (i) the amount of each such
increase shall not be less than Twenty Million Dollars ($20,000,000) or in
increments of Twenty Million Dollars ($20,000,000) in excess thereof, (ii) the
aggregate amount of all such increases shall not cause the Total Commitment to
exceed Three Hundred Million Dollars ($300,000,000), and (iii) any such requests
for an increase in the Total Commitment must be received at least fifteen (15)
Business Days prior to the end of the Initial Term.  Any such increase in the
Total Commitment shall be exercised by the Lead Borrower by written notice to
the Administrative Agent, which election shall designate the requested increase
in the Total Commitment; provided further, however, at Lead Borrower’s option,
Lead Borrower may request that any such requested increase in the amount of the
Total Commitments be effected through the addition of one or more term loan
commitments (and, in such event, all references in this Section 2.08 to any
increase in the Commitments (or any Revolving Commitment), as and to the extent
applicable at any time, shall be deemed and construed to mean and refer to any
such term loan commitment in the amount of such increase, mutatis mutandis),
subject further, however, (1) to the continued applicability of the terms and
provisions of this Section 2.08 and (2) in addition to the items specified
below, the prior execution and delivery by the Credit Parties of such other and
further agreements, instruments, and documents which Administrative Agent may
then require in its sole but reasonable determination to effect any such term
loan commitment in the amount of such increase.  At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Lenders), and each

41

2473644.9

--------------------------------------------------------------------------------

 

 

 

Lender shall endeavor to respond as promptly as possible within such time
period.  Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment (which decision shall
be in its sole discretion) and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.  The Administrative Agent shall notify the Borrower
and each Lender of the Lenders’ responses to each request made hereunder.  To
achieve the full amount of a requested increase and subject to the approval of
the Administrative Agent and the Issuing Bank (which approvals shall not be
unreasonably withheld, conditioned or delayed), to the extent that the existing
Lenders decline to increase their Commitments, or decline to increase their
Commitments to the amount requested by the Lead Borrower, the Arranger, in
consultation with the Lead Borrower, will use its reasonable efforts to arrange
for other financial institutions to become a Lender hereunder and to issue
commitments in an amount equal to the amount of the increase in the Total
Commitment requested by the Lead Borrower and not accepted by the existing
Lenders, and the Borrower may also invite additional lenders approved by the
Administrative Agent (provided that no approval of the Administrative Agent
shall be required if such new lender is an Affiliate of a Lender or an Approved
Fund) to become Lenders, in each case, pursuant to a joinder agreement (each a
“Lender Joinder Agreement”) in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.  If the Total Commitment is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of each Lender’s increased Commitments.  The Administrative Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
such increase (with such increase being pro rata among existing Lenders choosing
to increase their Commitments) and the Increase Effective Date and Section 2.01
shall be deemed modified, without further action, to reflect the revised
Commitments and Applicable Percentages of the Lenders.  As a condition precedent
to such increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Increase Effective Date signed by an
Authorized Officer of the Lead Borrower (x) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
and (y) certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article 6 and the other Loan
Documents are true and correct in all material respects (except that in the case
of any representation and warranty qualified by materiality, they shall be true
and correct in all respects) on and as of the Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and except that for purposes of this Section 2.08(d),
the representations and warranties contained in Section 3.04 shall be deemed to
refer to the most recent statements furnished to the Administrative Agent, and
(B) no Default or Event of Default exists or would result therefrom, (ii) the
Borrower and each new Lender shall have executed and delivered a Lender Joinder
Agreement and such other instruments, documents and agreements as the
Administrative Agent may reasonably have requested; (iii) the Borrower shall
have paid such arrangement fees to the Arranger

42

2473644.9

--------------------------------------------------------------------------------

 

 

 

as the Lead Borrower and the Arranger may agree; (iv) if requested by the
Administrative Agent, the Borrower shall deliver to the Administrative Agent and
the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Borrowers
reasonably satisfactory to the Agent and dated such date; and (v) no Default or
Event of Default exists.  Existing Lenders may, as necessary, receive a
prepayment of amounts of the Loans outstanding on the Increase Effective Date to
the extent necessary to keep the outstanding Loans ratable with any revised
Applicable Percentages arising from any non-ratable increase in the Commitments
under this Section, which prepayment shall be accomplished by the pro rata
funding required of the Lender(s) issuing new or increased Commitments.

Section 2.09   Repayment of Loans; Evidence of Debt.

(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, (ii) subject to Section 2.05, to the
Issuing Bank the then unpaid principal amount of each LC Disbursement on the
earlier of the Maturity Date and the date set forth in Section 2.05(e), and
(iii) subject to Section 2.04, to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and the date
that is ten (10) Business Days after such Swingline Loan is made; provided that
on each date that a Borrowing is made, the Borrower shall repay all Swingline
Loans then outstanding.  At the request of each Lender, the Loans made by such
Lender shall be evidenced by a Note payable to such Lender in the amount of such
Lender’s Commitment.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to paragraph  (b) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein, absent manifest error; provided that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

Section 2.10   Prepayment of Loans.

43

2473644.9

--------------------------------------------------------------------------------

 

 

 

(a)The Borrower shall have the right at any time and from time to time to prepay
(including in connection with a partial release of any Mortgaged Property),
without penalty, any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section, and subject to Section 2.15, if
applicable.

(b)The Lead Borrower shall notify the Administrative Agent (and, in the case of
a prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Los Angeles, California time,
three (3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Los Angeles,
California time, one Business Day before the date of prepayment, or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, Los Angeles,
California time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid.  Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof.  Each partial prepayment of any Borrowing
shall be in an amount that is an integral multiple of $100,000.00 and not less
than $500,000.00.  Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing.  Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12.

(c)If at any time the total Credit Exposure of the Lenders exceeds the lesser of
the Total Commitment or the Availability, the Borrower shall prepay the Loans in
an amount equal to such excess within ten (10) days after such occurrence, with
any such payment being applied (i) first to the outstanding Revolving Loans,
(ii) second to the outstanding Swingline Loans, and (iii) third to cash
collateralize any LC Exposure.

(d)In connection with the prepayment of any Loan prior to the expiration of the
Interest Period applicable thereto, the Borrower shall also pay any applicable
expenses pursuant to Section 2.15.  

Section 2.11 Fees.

(a)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender the following unused fee (the “Unused Commitment Fee”) which shall
accrue during the period from and including the date of this Agreement to, but
excluding, the date on which such Commitment terminates, at a rate per annum
equal to (1) 0.25% per annum on the actual daily unused amount of the Commitment
of such Lender if Usage is less than 50% of such Lender’s Commitment, and (2)
0.20% per annum on the actual daily unused amount of the Commitment of such
Lender if Usage is greater than or equal to 50% of such Lender’s
Commitment.  Unused Commitment Fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any Unused Commitment Fees accrued as of the date on which
the Commitments terminate shall be payable on demand.  All Unused Commitment
Fees shall

44

2473644.9

--------------------------------------------------------------------------------

 

 

 

be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day) and shall be based on the then existing Commitments of the Lenders.

(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate provided for Eurodollar Loans
on the actual daily amount of such Lender's LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the date of this Agreement to but excluding the later of the date
on which such Lender's Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided cash
collateral satisfactory to the Issuing Bank shall be payable, to the maximum
extent permitted by applicable Legal Requirements, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.18(a)(iv)
with the balance of such fee, if any, payable to the Issuing Bank for its own
account, and (ii) to the Issuing Bank a fronting fee, in the amount of 0.125% of
the face amount of each Letter of Credit (but not less than $500.00 for each
Letter of Credit).  Participation fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the date of this Agreement; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Fronting fees shall be payable in full in advance on the date of the
issuance, or renewal or extension of each Letter of Credit, and are not
refundable. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)The Borrower agrees to pay to the Administrative Agent, for its own account
fees payable in the amounts and at the times separately agreed to upon in the
fee letter executed between the Borrower and the Administrative Agent.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees, participation fees, and extension fees to the Lenders.  Fees paid
under this Agreement shall not be refundable under any circumstances.

Section 2.12   Interest.

(a)The Loans comprising each ABR Borrowing shall bear interest at the lesser of
(x) the Alternate Base Rate plus the Applicable Rate, or (y) the Maximum Rate.

45

2473644.9

--------------------------------------------------------------------------------

 

 

 

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
lesser of (a) the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, or (b) the Maximum Rate.

(c)Notwithstanding the foregoing, (A) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, after
applicable grace periods, such overdue amount shall bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, the lesser of (x) 4% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section, or (y) the
Maximum Rate, or (ii) in the case of any other amount, the lesser of (x) 4% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section,
or (y) the Maximum Rate; and (B) after the occurrence of any Event of Default,
at the option of the Administrative Agent, or if the Administrative Agent is
directed in writing by the Required Lenders to do so, the Loan shall bear
interest at a rate per annum equal to the lesser of (x) 4% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section, or (y) the Maximum Rate (the foregoing increased interest rate, as
applicable, referred to as the “Default Rate”).

(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon the Maturity Date; provided that (i)
interest accrued pursuant to paragraph (c) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)All interest hereunder shall be computed on the basis of a year of 360 days
and twelve (12) 30-day months, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f)If, as a result of any restatement of or other adjustment to the financial
statements of Parent or Borrower or for any other reason, Parent, Borrower,
Administrative Agent, or the Lenders reasonably determine that (i) the Total
Leverage Ratio as calculated by Parent and Borrower as of any applicable date
was inaccurate and (ii) a proper calculation of the Total Leverage Ratio would
have resulted in higher or lower pricing for such period, then (A) if the proper
calculation results in a higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent for
the account of the applicable Lenders, within three (3) Business Days after
demand by Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to any Credit Party under the
Bankruptcy Code of the United States, automatically

46

2473644.9

--------------------------------------------------------------------------------

 

 

 

and without further action by Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period, and (B) if the proper calculation results in a lower pricing for such
period, Borrower shall receive a credit or refund of any overpayment promptly
after such determination.  This paragraph shall not limit the rights of
Administrative Agent or any Lender, as the case may be, under Section 2.12(c) or
under ARTICLE VII (in each instance to the extent the Borrower is in violation
of Section 5.02(a) or such restatement of or other adjustment or recalculation
otherwise constitutes an Event of Default hereunder).  To the extent that
Administrative Agent makes any determination under this Section 2.12(f) based on
computations provided by anyone other than Borrower, Administrative Agent shall
deliver a copy of same to the Borrower prior to the demand for excess interest
and fees.  

Section 2.13   Alternate Rate of Interest

.  If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, or the LIBO Rate, as applicable, for such
Interest Period; or

(b)the Administrative Agent is advised by the Required Lenders that (i) the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period and (ii) such fact is generally applicable to its loans of
this type to similar borrowers, as evidenced by a certification from such
Lenders, then the Administrative Agent shall give notice thereof to the Lead
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Lead Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

(c)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that either (i) the circumstances set forth
in clause (a) of this Section 2.13 have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a) of
this Section 2.13 have not arisen but the supervisor for the administrator of
LIBO Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBO Rate shall no longer be used for determining interest rates for
loans (in the case of either such clause (i) or (ii), an “Alternative Interest
Rate Election Event”), the Administrative Agent and the Borrowers shall endeavor
to establish an alternate

47

2473644.9

--------------------------------------------------------------------------------

 

 

 

rate of interest to LIBO Rate, which rate may include adjustment (to be
determined from time to time by Administrative Agent in its sole discretion) to
effect an aggregate interest rate comparable to the LIBO Rate on a historical
basis prior to such determination, and that gives due consideration to the then
prevailing market convention for determining a rate of interest for
dollar-denominated credit facilities in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable.  Such amendment shall become effective without any further action or
consent of any other party to this Agreement at such time as the Administrative
Agent shall have received, upon the Administrative Agent providing written
notice of such alternate rate of interest to the Lenders, written consent from
the Lenders constituting the Required Lenders approving approve such
amendment.  To the extent an alternate rate of interest is adopted as
contemplated hereby, the approved rate shall be applied in a manner consistent
with prevailing market convention; provided that, to the extent such prevailing
market convention is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and the Borrowers. From such time as an
Alternative Interest Rate Election Event has occurred and continuing until an
alternate rate of interest has been determined in accordance with the terms and
conditions of this paragraph, (x) any Request for Credit Extension that requests
the conversion of any Loan to, or continuation of any Loan as, a Eurodollar Loan
shall be ineffective, and (y) if any Request for Credit Extension requests a
Eurodollar Loan, such Loan shall be made as an ABR Borrowing; provided that
(subject to the first paragraph of this Section 2.13) LIBO Rate for such
Interest Period is not available or published at such time on a current basis;
provided, further, that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

Section 2.14 Increased Costs.

(a)If any Change in Law shall:

(i)subject any Recipient to any Taxes or withholding of any nature with respect
to this Agreement, the other Loan Documents, such Lender’s Commitment or the
Loans (other than for Indemnified Taxes, Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes, and Connection Income Taxes), or

(ii)materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Recipient of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

(iii)impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by Borrowers hereunder) against assets held by, or deposits in
or for the account of, or loans by, or commitments of an office of any Lender,
or

48

2473644.9

--------------------------------------------------------------------------------

 

 

 

(iv)impose on any Recipient any other conditions or requirements with respect to
this Agreement, the other Loan Documents, the Loans, such Lender’s Commitment,
or any class of loans or commitments of which any of the Loans or such Lender’s
Commitment forms a part;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender's or the Issuing Bank's capital or on the capital
of such Lender's or the Issuing Bank's holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender's or the
Issuing Bank's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the Issuing Bank's policies and the
policies of such Lender's or the Issuing Bank's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.

(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.  

(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

49

2473644.9

--------------------------------------------------------------------------------

 

 

 

Section 2.15   Break Funding Payments

.  In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default, (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b)), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Lead Borrower pursuant to Section 2.19, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

Section 2.16   Taxes.

(a)All payments by the Borrowers hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim, and free and clear of
and without deduction or withholding for any Taxes, except as required by Legal
Requirements. If any Legal Requirement (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Legal Requirements and, if
such Tax is an Indemnified Tax, then the sum payable by the Borrowers shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this ) the applicable Recipient receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

(b)The Borrowers shall timely pay to the relevant Governmental Authority in
accordance with Legal Requirements, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c)The Borrowers shall jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes

50

2473644.9

--------------------------------------------------------------------------------

 

 

 

(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.16) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error; provided that the
determinations in such statement are made on a reasonable basis and in good
faith.

(d)Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that a Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 2.16 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this subsection.

(e)As soon as practicable after any payment of Taxes by a Borrower to a
Governmental Authority pursuant to this Section 2.16, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f)(i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by Legal Requirements or reasonably
requested by the Borrowers or the Administrative Agent as will enable the
Borrowers or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such

51

2473644.9

--------------------------------------------------------------------------------

 

 

 

documentation (other than such documentation set forth in the immediately
following clauses (ii)(2)(A), (ii)(2)(B) and (ii)(2)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person:

(1)any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), an electronic
copy (or an original if requested by the Borrowers or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(2)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(A)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an electronic copy (or an original if requested by the
Borrowers or the Administrative Agent) of an executed IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(B)an electronic copy (or an original if requested by the Borrowers or the
Administrative Agent) of an executed IRS Form W-8ECI;

(C)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to

52

2473644.9

--------------------------------------------------------------------------------

 

 

 

the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E;
or

(D)to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrowers or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner;

(3)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), an electronic copy (or an original if requested by a Borrower or the
Administrative Agent) of any other form prescribed by Legal Requirements as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Legal Requirements to permit the Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made; and

(4)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by Legal Requirements and at such time or times reasonably requested
by the Borrowers or the Administrative Agent such documentation prescribed by
Legal Requirements (including as prescribed by Section 1471(b)(3)(C)(i)

53

2473644.9

--------------------------------------------------------------------------------

 

 

 

of the Code) and such additional documentation reasonably requested by the
Borrowers or the Administrative Agent as may be necessary for the Borrowers and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(g)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.16 (including by the payment of additional amounts
pursuant to this Section 2.16), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.16 with respect to the Taxes giving rise to such refund), net of
all reasonable third party out-of-pocket expenses (including Taxes) of such
indemnified party actually incurred and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

(h)Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.17   Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, reimbursement of LC Disbursements, or of
amounts payable under Sections 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., Los

54

2473644.9

--------------------------------------------------------------------------------

 

 

 

Angeles, California time, on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its main offices in Cleveland, Ohio, except for payments to be made directly
to the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.14, 2.15 or 2.16 and 9.03 shall be made
directly to the Persons entitled thereto.  If the Administrative Agent receives
a payment for the account of a Lender prior to 1:00 p.m., Los Angeles,
California time, such payment must be delivered to the Lender on the same day
and if it is not so delivered due to the fault of the Administrative Agent, the
Administrative Agent shall pay to the Lender entitled to the payment interest
thereon for each day after payment should have been received by the Lender
pursuant hereto until the Lender receives payment, at the Federal Funds
Effective Rate.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in Dollars.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans or participations in LC Disbursements or Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans or participations in LC Disbursements or Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans or
participations in LC Disbursements or Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans, other than to the
Borrower or any Subsidiary or Affiliate thereof (as to

55

2473644.9

--------------------------------------------------------------------------------

 

 

 

which the provisions of this paragraph shall apply).  The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.

(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(b) or 2.17(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.18   Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 9.02.

(ii)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of a Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to ARTICLE VII or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 9.08), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, if so determined by Administrative Agent or requested by the Issuing Bank
or the Swingline Lender, to be held as cash

56

2473644.9

--------------------------------------------------------------------------------

 

 

 

collateral for future funding obligations of such Defaulting Lender of any
participation in any outstanding and undrawn Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists other
than a Default or Event of Default resulting directly from the Defaulting
Lender’s breach of its obligations under this Credit Agreement), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Credit Agreement, as determined by
Administrative Agent; fifth, if so determined by Administrative Agent and the
Borrower, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of such Defaulting Lender to fund Loans under this
Credit Agreement; sixth, to the payment of any amounts owing to the
non-Defaulting Lenders, the Issuing Bank or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swingline Lender against such Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Credit
Agreement; seventh, so long as no Default or Event of Default exists other than
a Default or Event of Default resulting directly from the Defaulting Lender’s
breach of its obligations under this Credit Agreement, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Credit Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if: (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share; and (y)
such Loans or LC Disbursements were made at a time when the conditions set forth
in Section 4.02 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and LC Disbursements owed to, all non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or LC
Disbursements owed to, such Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.18(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)Certain Fees.  A Defaulting Lender: (x) shall not be entitled to receive
any Unused Fee pursuant to Section 2.11 for any period during which such Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to such Defaulting
Lender); and (y) shall be limited in its right to receive Letter of Credit fees
as provided in Section 2.11.

(iv)Reallocation of Applicable Percentages to Reduce LC Exposure.  During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to

57

2473644.9

--------------------------------------------------------------------------------

 

 

 

acquire, refinance or fund participations in Letters of Credit or Swingline
Loans,  the “ Applicable Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of such Defaulting Lender;
provided, that: (A) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (B) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swingline
Loans shall not exceed the positive difference, if any, of: (1) the Commitment
of such non-Defaulting Lender; minus (2) the aggregate outstanding principal
amount of the Revolving Loans of such Lender.

(b)Defaulting Lender Cure.  If the Lead Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), such Defaulting Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon such Defaulting Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
cessation in status as Defaulting Lender will constitute a waiver or release of
any claim of any party hereunder arising during the period that such Lender was
a Defaulting Lender.

Section 2.19   Mitigation Obligations; Replacement of Lenders.

(a)Each Lender and the Issuing Bank will notify the Lead Borrower of any event
occurring after the date of this Agreement which will entitle such Person to
compensation pursuant to Sections 2.14 and 2.16 as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation,
provided that such Person shall not be liable for the failure to provide such
notice.  If any Lender or the Issuing Bank requests compensation under Section
2.14, or if the Borrower is required to pay any additional amount to any such
Person or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender or the Issuing Bank, as the case may be, shall
use reasonable efforts to avoid or minimize the amounts payable, including,
without limitation, the designation of a different lending office for funding or
booking its Loans or Letters of Credit hereunder or the assignment of its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender or the Issuing Bank, as applicable, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender or Issuing Bank to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the Issuing Bank.  The
Borrower hereby

58

2473644.9

--------------------------------------------------------------------------------

 

 

 

agrees to pay all reasonable and documented costs and expenses incurred by any
Lender or the Issuing Bank in connection with any such designation or
assignment.

(b)If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Revolving Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.14 or payments required to be made pursuant to Section 2.16, such assignment
will result in a reduction in such compensation or payments.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 2.20   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in

59

2473644.9

--------------------------------------------------------------------------------

 

 

 

lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 2.21   Extension.  

(a)Initial Extension.  So long as no Event of Default or Default shall be in
existence on the date on which notice is given in accordance with the following
clause (i) and on the Maturity Date, Borrower may extend the Maturity Date to
June 27, 2023, upon satisfaction of the following: (i) delivery of a written
request to Administrative Agent at least sixty (60) days, but no more than one
hundred twenty (120) days, prior to the Maturity Date then in effect; (ii)
payment to Administrative Agent for the benefit of the Lenders of a facility
extension fee equal to twenty (20) basis points of the aggregate Commitments of
the Lenders, which fee shall be payable on or before the then applicable
Maturity Date; and (iii) payment by Borrower of all fees and expenses to
Administrative Agent and the Lenders to the extent then due.  Such extension
shall be evidenced by delivery of written confirmation of the same by
Administrative Agent to Borrower.

(b)Second Extension.  So long as no Event of Default or Default shall be in
existence on the date on which notice is given in accordance with the following
clause (i) and on the Maturity Date (as extended in accordance with Section
2.20(a)), Borrower may extend the Maturity Date to June 27, 2024, upon
satisfaction of the following: (i) delivery of a written request to
Administrative Agent at least sixty (60) days, but no more than one hundred
twenty (120) days, prior to the Maturity Date then in effect; (ii) payment to
Administrative Agent for the benefit of the Lenders of a facility extension fee
equal to twenty (20) basis points of the aggregate Commitments of the Lenders,
which fee shall be payable on or before the then applicable Maturity Date; and
(iii) payment by Borrower of all fees and expenses to Administrative Agent and
the Lenders to the extent then due.  Such extension shall be evidenced by
delivery of written confirmation of the same by Administrative Agent to
Borrower.

(c)Miscellaneous.  If the Maturity Date is extended, all of the other terms and
conditions of this Agreement and the other Loan Documents (including interest
payment dates) shall remain in full force and effect and unmodified, except as
expressly provided for herein.  The extension of the Maturity Date is subject to
the satisfaction of each of the following additional conditions:

(i)the representations and warranties of each Credit Party set forth in this
Agreement or any other Loan Document to which such Credit Party is a signatory
shall be true and correct in all material respects on the date that the
extension request is given to the Administrative Agent and on the first day of
the extension (except to the extent such representations and warranties (i)
relate to a specified date, in which case they shall be true and correct in all
material respects

60

2473644.9

--------------------------------------------------------------------------------

 

 

 

as of such date, or (ii) are qualified by materiality, in which case, they shall
be true and correct in all respects);

(ii)no Default or Event of Default has occurred and is continuing on the date on
which the Borrower gives the Administrative Agent the extension request or on
the first day of the extension;

(iii)the Borrower shall be in compliance with all of the financial covenants set
forth in Section 5.02 hereof both on the date on which the extension request is
given to the Administrative Agent and on the first day of the extension;

(iv)the Borrower shall have paid to the Administrative Agent all amounts then
due and payable to any of the Lenders, the Issuing Bank, and the Administrative
Agent under the Loan Documents, including the extension fees as provided for
herein;

(v)the Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses, including, reasonable attorneys’ fees and disbursements, incurred by
the Administrative Agent in connection with or arising out of the extension of
the Maturity Date, including the costs of all Appraisals ordered by the Agent in
connection with such extension;

(vi)the Borrower shall have satisfied each Lender’s regulatory compliance
requirements with respect to insurance diligence and requirements, including,
without limitation, with respect to all flood diligence and insurance
requirements;

(vii)the Borrower shall execute and deliver to Administrative Agent such other
documents, financial statements, instruments, certificates, opinions of counsel,
Title Insurance Policy endorsements, reports, or amendments to the Loan
Documents as the Administrative Agent shall reasonably request regarding the
Credit Parties as shall be necessary to effect such extension; and

(viii)a written acknowledgement by the Administrative Agent to Lead Borrower
indicating that all extension conditions set forth above have been satisfied.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders and the Administrative Agent
and the Issuing Bank that:

61

2473644.9

--------------------------------------------------------------------------------

 

 

 

Section 3.01   Organization; Powers

.  Each Credit Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.  Schedule 3.01(a) sets forth, as of the date hereof, all of the
Property Parties and the form and jurisdiction of organization of each such
Property Party.  The information included in the Beneficial Ownership
Certification is true and correct in all respects.

Section 3.02   Authorization; Enforceability

.  The Transactions are within the corporate, partnership or limited liability
company powers (as applicable) of the respective Credit Parties and have been
duly authorized by all necessary corporate, partnership or limited liability
company action.  This Agreement and the Loan Documents have been duly executed
and delivered by each Credit Party which is a party thereto and constitute the
legal, valid and binding obligation of each such Person, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts

.  The Transactions (a) to the actual knowledge of the respective Credit
Parties, do not require any consent or approval of, registration or filing with,
or any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect or which shall be completed at
the appropriate time for such filings under applicable securities laws, (b) to
the actual knowledge of the respective Credit Parties, will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Credit Party or any of the Borrower’s Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Credit Party or
any of the Borrower’s Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Credit Party or any of the
Borrower’s Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of any Credit Party or any of the Borrower’s
Subsidiaries, except pursuant to the Deed of Trust.

Section 3.04   Financial Condition; No Material Adverse Change.

(a)The Parent has heretofore furnished to the Lenders financial statements of
the Parent as of and for the period ending December 31, 2018 reported on by BDO
USA, independent public accountants, for the Parent, and the internally-prepared
financial statements of the Parent as of and for the period ending March 31,
2019.  Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Parent and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.

(b)Since December 31, 2018, no event has occurred which could reasonably be
expected to have a Material Adverse Effect.

62

2473644.9

--------------------------------------------------------------------------------

 

 

 

Section 3.05   Properties.

(a)Subject to Liens permitted by Section 6.01, each of the Borrower and its
Subsidiaries has title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
and title defects disclosed to Lenders that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

(b)Subject to the property conditions reports obtained by the Property Party at
the time of acquisition with respect to each Mortgaged Property, all components
of all improvements included within the Mortgaged Property owned or leased, as
lessee, by any Credit Party, including, without limitation, the roofs and
structural elements thereof and the heating, ventilation, air conditioning,
plumbing, electrical, mechanical, sewer, waste water, storm water, paving and
parking equipment, systems and facilities included therein, are in good working
order and repair, subject to such exceptions which are not reasonably likely to
have, in the aggregate, a Material Adverse Effect.  All water, gas, electrical,
steam, compressed air, telecommunication, sanitary and storm sewage lines and
systems and other similar systems serving the Mortgaged Property owned or leased
by any Credit Party are installed and operating and are sufficient to enable the
Mortgaged Property to continue to be used and operated in the manner currently
being used and operated, and no Credit Party has any knowledge of any factor or
condition that reasonably could be expected to result in the termination or
material impairment of the furnishing thereof, subject to such exceptions which
are not likely to have, in the aggregate, a Material Adverse Effect.  No
improvement or portion thereof, or any other part of the Mortgaged Property, is
dependent for its access, operation or utility on any land, building or other
improvement not included in the Mortgaged Property, other than for access
provided pursuant to a recorded easement or other right of way establishing the
right of such access subject to such exceptions which are not likely to have, in
the aggregate, a Material Adverse Effect.

(c)To each Credit Party’s actual knowledge, all franchises, licenses,
authorizations, rights of use, governmental approvals and permits (including all
certificates of occupancy and building permits) required to have been issued by
Governmental Authority to enable all Real Property owned or leased by Borrower
or any of its Subsidiaries to be operated as then being operated have been
lawfully issued and are in full force and effect, other than those which the
failure to obtain in the aggregate could not be reasonably expected to have a
Material Adverse Effect.  No Credit Party is in violation of the terms or
conditions of any such franchises, licenses, authorizations, rights of use,
governmental approvals and permits, which violation would reasonably be expected
to have a Material Adverse Effect.

(d)None of the Credit Parties has received any notice or has any actual
knowledge, of any pending, threatened or contemplated condemnation proceeding
affecting any Real Property owned or leased by Borrower or any of its
Subsidiaries or any part thereof, or any proposed termination or impairment of
any parking (except as contemplated in any approved expansion approved by
Administrative Agent), at any such owned or leased

63

2473644.9

--------------------------------------------------------------------------------

 

 

 

Real Property or of any sale or other disposition of any Real Property owned or
leased by Borrower or any of its Subsidiaries or any part thereof in lieu of
condemnation, which in the aggregate, are reasonably likely to have a Material
Adverse Effect.

(e)Except for events or conditions not reasonably likely to have, in the
aggregate, a Material Adverse Effect, (i) no portion of any Mortgaged Property
has suffered any material damage by fire or other casualty loss which has not
heretofore been completely repaired and restored to its condition prior to such
casualty, and (ii) no portion of any Mortgaged Property is located in a special
flood hazard area as designated by any federal Government Authorities or any
area identified by the insurance industry or other experts acceptable to the
Administrative Agent as an area that is a high probable earthquake or seismic
area, except as set forth on Schedule 3.05(e).

(f)There are no Persons operating or managing any Mortgaged Property other than
the Property Party and the Management Company pursuant to (i) the management
agreements delivered to Administrative Agent as of the Effective Date, and (ii)
such other management agreements in form and substance reasonably satisfactory
to the Administrative Agent.  To Borrower’s actual knowledge, except as
disclosed on the Current Survey no improvement or portion thereof, or any other
part of any Mortgaged Property, is dependent for its access, operation or
utility on any land, building or other improvement not included in such
Mortgaged Property, other than for access provided pursuant to a recorded
easement or other right of way establishing the right of such access.

Section 3.06   Intellectual Property

.  To the actual knowledge of each Credit Party, such Credit Party owns, or is
licensed to use, all patents and other intellectual property material to its
business, and the use thereof by such Credit Party does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  To the actual knowledge of each Credit Party, there are no
material slogans or other advertising devices, projects, processes, methods,
substances, parts or components, or other material now employed, or now
contemplated to be employed, by any Credit Party with respect to the operation
of any Mortgaged Property with the Lenders acknowledging that each Mortgaged
Property will be operated under the “SmartStop” brand and marketing program and
will utilize the Manager’s “processes” and “methods”, and no claim or litigation
regarding any slogan or advertising device, project, process, method, substance,
part or component or other material employed, or now contemplated to be employed
by any Credit Party, is pending or threatened, the outcome of which could
reasonably be expected to have a Material Adverse Effect.

Section 3.07   Litigation and Environmental Matters.

(a)Except as set forth in Schedule 3.07 attached hereto, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the respective Credit Parties,
threatened against or affecting any Credit Party (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the

64

2473644.9

--------------------------------------------------------------------------------

 

 

 

aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b)Except as disclosed in the environmental reports obtained by the Borrower or
a Subsidiary at the time of acquisition with respect to each Real Property and
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect:

(i)to the actual knowledge of the Credit Parties, all Real Property leased or
owned by Borrower or any of its Subsidiaries is free from contamination by any
Hazardous Material, except to the extent such contamination could not reasonably
be expected to cause a Material Adverse Effect;

(ii)to the actual knowledge of the Credit Parties, the operations of Borrower
and its Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;

(iii)neither the Borrower nor any of its Subsidiaries have known liabilities
with respect to Hazardous Materials and, to the knowledge of each Credit Party,
no facts or circumstances exist which could reasonably be expected to give rise
to liabilities with respect to Hazardous Materials, in either case, except to
the extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;

(iv)to the actual knowledge of Borrower, (A) the Borrower and its Subsidiaries
and all Real Property owned or leased by Borrower or its Subsidiaries have all
Environmental Permits necessary for the operations at such Real Property and are
in compliance with such Environmental Permits; (B) there are no legal
proceedings pending nor, to the actual knowledge of any Credit Party, threatened
to revoke, or alleging the violation of, such Environmental Permits; and (C)
none of the Credit Parties have received any notice from any source to the
effect that there is lacking any Environmental Permit required in connection
with the current use or operation of any such properties, in each case, except
to the extent the nonobtainment or loss of an Environmental Permit could not
reasonably be expected to have a Material Adverse Effect;

(v)neither the Real Property currently leased or owned by Borrower nor any of
its Subsidiaries, nor, to the actual knowledge of any Credit Party, (x) any
predecessor of any Credit Party, nor (y) any of Credit Parties’ Real Property
owned or leased in the past, nor (z) any owner of Real Property leased or
operated by Borrower or any of its Subsidiaries, are subject to any outstanding
written order or contract, including Environmental Liens, with any Governmental
Authority or other Person, or to any federal, state, local, foreign or
territorial

65

2473644.9

--------------------------------------------------------------------------------

 

 

 

investigation of which a Credit Party has been given notice respecting (A)
Environmental Laws, (B) Remedial Action, (C) any Environmental Claim; or (D) the
Release or threatened Release of any Hazardous Material, in each case, except to
the extent such written order, contract or investigation could not reasonably be
expected to have a Material Adverse Effect;

(vi)none of the Credit Parties are subject to any pending legal proceeding
alleging the violation of any Environmental Law nor, to the actual knowledge of
each Credit Party, are any such proceedings threatened, in either case, except
to the extent any such proceedings could not reasonably be expected to have a
Material Adverse Effect;

(vii)neither the Borrower nor any of its Subsidiaries nor, to the actual
knowledge of each Credit Party, any predecessor of any Credit Party, nor to the
actual knowledge of each Credit Party, any owner of Real Property leased by
Borrower or any of its Subsidiaries, have filed any notice under federal, state
or local, territorial or foreign law indicating past or present treatment,
storage, or disposal of or reporting a Release of Hazardous Material into the
environment, in each case, except to the extent such Release of Hazardous
Material could not reasonably be expected to have a Material Adverse Effect;

(viii)none of the operations of the Borrower or any of its Subsidiaries or, to
the actual knowledge of each Credit Party, of any owner of premises currently
leased by  Borrower or any of its Subsidiaries or of any tenant of premises
currently leased from Borrower or any of its Subsidiaries, involve or previously
involved the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date
of this Agreement) or any state, local, territorial or foreign equivalent, in
violation of Environmental Laws; and

(ix)to the actual knowledge of the Credit Parties, there is not now, nor has
there been in the past (except, in all cases, to the extent the existence
thereof could not reasonably be expected to have a Material Adverse Effect), on,
in or under any Real Property leased or owned by Borrower or any of its
Subsidiaries, or any of their predecessors (A) any underground storage tanks or
surface tanks, dikes or impoundments (other than for surface water); (B) any
friable asbestos-containing materials; (C) any polychlorinated biphenyls; or (D)
any radioactive substances other than naturally occurring radioactive material.

Section 3.08   Compliance with Laws and Agreements

.  Each of the Credit Parties is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or to its
knowledge, its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

66

2473644.9

--------------------------------------------------------------------------------

 

 

 

Section 3.09   Investment and Holding Company Status

.  Neither any of the Credit Parties nor any of the Borrower’s Subsidiaries is
(a) an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

Section 3.10   Taxes

.  Each Credit Party and each of the Borrower’s Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Person has set aside on its books adequate reserves or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.11   ERISA

.  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The Borrower does not have any Plans as of the date
hereof.  As to any future Plan the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) will not exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) will not exceed the fair market value of the assets of all such underfunded
Plans.

Section 3.12 Disclosure

.  The Borrower has disclosed or made available to the Lenders all Material
Contracts and material corporate or other restrictions to which it or any other
Credit Party or any of its Subsidiaries is subject, and all other matters known
to it, that, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

Section 3.13 RESERVED

.  

Section 3.14 Margin Regulations

.  The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board), and no proceeds of any Loan will be used to purchase or
carry any margin stock.

Section 3.15 Subsidiaries; REIT Qualification

.  As of the Effective Date, the Parent has only the direct Subsidiaries listed
on Schedule 3.15 attached hereto.  The Lead Borrower is a Delaware limited
partnership taxed as a partnership for federal income tax purposes and each

67

2473644.9

--------------------------------------------------------------------------------

 

 

 

other Property Party is a Delaware limited liability company wholly-owned by the
Lead Borrower and is treated as a disregarded entity for federal income tax
purposes.  The Parent is a Maryland corporation duly organized pursuant to
articles of incorporation filed with the Maryland Department of Assessments and
Taxation, and is in good standing under the laws of Maryland. Parent is
qualified to elect or has elected status as a real estate investment trust under
Section 856 of the Code and currently is in compliance in all material respects
with all provisions of the Code applicable to the qualification of Parent as a
real estate investment trust.

Section 3.16 Solvency

.  After giving effect to the transactions contemplated by this Agreement and
the other Loan Documents, including all Loans made or to be made hereunder, no
Credit Party is insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, each Credit Party
is able to pay its debts as they become due, and each Credit Party has
sufficient capital to carry on its business.

Section 3.17 OFAC; Anti-Corruption Laws; PATRIOT Act

.  None of the Borrower, any of the other Credit Parties, any of the other
Subsidiaries, any of their officers or employees, and to the knowledge of the
Borrower, their directors and agents, employees and agents, or any other
Affiliate of the Borrower: (i) is a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.  The Credit
Parties, their Subsidiaries and their respective officers and employees, and to
the knowledge of the Borrower their directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. No Loan
or Letter of Credit, use of the proceeds of any Loan or Letter of Credit or
other transaction contemplated hereby will violate Anti-Corruption Laws or
applicable Sanctions. Neither the making of the Loans nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. Each Credit Party and its Subsidiaries are in compliance in all
material respects with the PATRIOT Act.

ARTICLE IV

Conditions

68

2473644.9

--------------------------------------------------------------------------------

 

 

 

Section 4.01   Effective Date

.  The obligations of the Lenders to make Revolving Loans hereunder, of the
Swingline Lender to make Swingline Loans hereunder, and of the Issuing Lender to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02) (the “Effective Date”):

(a)The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
other electronic transmission of a signed signature page of each such Loan
Document other than the Notes) that such party has signed a counterpart of the
Loan Documents, together with copies of all Loan Documents.

(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Mastrogiovanni Mersky & Flynn, P.C., counsel for the Borrower and the
other Credit Parties, and such other counsel as the Administrative Agent may
approve, covering such matters relating to the Credit Parties, the Loan
Documents or the Transactions as the Required Lenders shall reasonably
request.  The Borrower hereby requests such counsel to deliver such opinion.

(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Credit Parties, the
authorization of the Transactions and any other legal matters relating to the
Credit Parties, this Agreement (including each Credit Party’s compliance with
Section 9.14 and other customary "know your customer" requirements) or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d)The Administrative Agent shall have received a Compliance Certificate and
Borrowing Base Certificate, dated the date of this Agreement and signed by a
Financial Officer of Parent, in form and substance reasonably satisfactory to
the Administrative Agent.

(e)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(f)Simultaneous with the initial Borrowings hereunder, all amounts outstanding
under the Existing Credit Agreement shall be repaid in full and such Existing
Credit Agreement shall be terminated, with any funding made or payments received
by each Lender under this Agreement which is also a lender under the existing
Agreement being effected on a “net” basis to reflect the outstanding balances of
the Loans to be held by such Lender under this Agreement after giving effect to
the initial fundings on the Effective Date.

69

2473644.9

--------------------------------------------------------------------------------

 

 

 

(g)The Administrative Agent shall have received copies of all other Loan
Documents, the Environmental Assessment (with no updated Environmental
Assessment being required if the most recent Environmental Assessment obtained
with respect to an Initial Pool Asset is less than twelve (12) months old), the
Title Insurance Policy and the Current Survey (in each instance as delivered in
connection with the original closing of the Loan, with the Administrative Agent
receiving an acceptable endorsement to each Title Policy), property condition
assessments (with no updated property condition assessment being required if the
most recent property condition assessment obtained with respect to an Initial
Pool Asset is less than twelve (12) months old), insurance certificates, and
such other due diligence information as the Administrative Agent may require for
each Mortgaged Property.

(h)The Administrative Agent shall have received Appraisals of each of the
Mortgaged Properties being included as Collateral in form and substance
satisfactory to the Administrative Agent and the Lenders, provided, however, an
updated Appraisal shall not be required for the Initial Pool Assets located at
1610 Jim Johnson Rd, Plant City, FL ("Plant City") or 856-882 Frelinghuysen Ave,
Newark, NJ ("Flat Rate").

The Administrative Agent shall notify the Lead Borrower of the Effective Date,
and such notice shall be conclusive and binding.

Section 4.02   Each Credit Event

.  The obligation of the Lenders to make Revolving Loans hereunder on the
occasion of any Borrowing, of the Swingline Lender to make Swingline Loans
hereunder on the occasion of any Borrowing, and of the Issuing Lender to issue,
amend, renew, or extend Letters of Credit hereunder, is subject, in each case,
to the satisfaction of the following conditions:

(a)The representations and warranties of each Credit Party set forth in this
Agreement or in any other Loan Document shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal, or
extension of such Letter of Credit, as applicable.

(b)At the time of and immediately after giving effect to such Borrowing or to
the issuance, amendment, renewal, or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c)With respect to (i) any requested Borrowings, the Borrower shall have
complied with Sections 2.03 or 2.04, as applicable, and (ii) the request for any
issuance, amendment, renewal, or extension of a Letter of Credit, the Borrower
shall have complied with Section 2.05.

(d)The Administrative Agent shall have received a Compliance Certificate and
Borrowing Base Certificate signed by a Financial Officer of Borrower.

(e)All due diligence and additional Loan Documents related to any new Mortgaged
Property shall have been approved, executed and delivered to the Administrative

70

2473644.9

--------------------------------------------------------------------------------

 

 

 

Agent and the Required Lenders, with any flood insurance diligence and
requirements satisfactory to all Lenders.

Each Borrowing and each issuance, amendment, renewal, or extension of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 5.01   Financial Statements; Ratings Change and Other Information

.  The Borrower will furnish to the Administrative Agent and each Lender:

(a)within 120 days after the end of each fiscal year of the Parent, the Parent’s
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, together
with all supporting notes and schedules thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
BDO USA, LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b)within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, (i) the Parent’s consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, together with all supporting notes and schedules thereto, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Parent on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, (ii)
a Mortgaged Property Portfolio Summary Schedule, broken out by Mortgaged
Properties in the Pool, detailing or including at a minimum, the property name
and address, square footage, percentage of ownership, number of units, cost
basis, occupancy, annualized prior quarter net operating income, and (iii)
operating statements, rent roll and accounts receivable aging for each Mortgaged
Property;

71

2473644.9

--------------------------------------------------------------------------------

 

 

 

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a compliance certificate of a Financial Officer of the Parent (the
“Compliance Certificate”) in the form of Exhibit B attached hereto;

(d)promptly after the same become publicly available for Forms 10-K and 10-Q
described below, and upon written request for items other than Forms 10-K and
10-Q described below, copies of all periodic and other reports, proxy statements
and other materials filed by the Parent, the Borrower or any Subsidiary of the
Parent with the Securities and Exchange Commission (including registration
statements and reports on Form 10-K, 10-Q and 8-K (or their equivalents)), or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Parent or the Borrower to its shareholders generally, as the case may be; and

(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Credit Party or any
Subsidiary of the Borrower, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may reasonably request.

Section 5.02   Financial Tests

.  

(a)Except as otherwise expressly provided in clause (ii) below, throughout the
term of this Agreement the Borrower shall have and maintain at all times, on a
consolidated basis in accordance with GAAP:

(i)a Loan to Value Ratio of not greater than sixty percent (60%); and

(ii)a Debt Service Coverage Ratio of at least 1.35:1.00 as of each fiscal
quarter end.  

(b)Throughout the term of this Agreement, the Parent shall have and maintain, on
a consolidated basis in accordance with GAAP, tested as of the close of each
fiscal quarter:

(i)a Total Leverage Ratio no greater than sixty percent (60%);

(ii)a Tangible Net Worth not at any time to be less than (i) eighty percent
(80%) of the Tangible Net Worth of the Parent as of June 30, 2019, as such
calculation is reasonably approved by the Administrative Agent, plus (ii) eighty
percent (80%) of the Net Equity Proceeds received after the Effective Date;

(iii)a Fixed Charge Coverage Ratio of not less than (a) 1.50:1.00 from the date
hereof through the end of the fiscal quarter ending June 30, 2020, and (b)
1.60:1.00 during the fiscal quarter commencing July 1, 2020 through the Maturity
Date;

72

2473644.9

--------------------------------------------------------------------------------

 

 

 

(c)a ratio of (i) the Indebtedness that bears interest at a varying rate of
interest or that does not have the interest rate fixed, capped or swapped
pursuant to a Hedging Agreement to (ii) the sum of the Indebtedness, not in
excess of thirty percent (30%);

(d)a Maximum Payout Ratio of not greater than ninety five percent (95%)
commencing as of the end of the first fiscal quarter that commences after the
fourth (4th ) anniversary of the Effective Date.

Notwithstanding the foregoing, each of the Parent and the Borrower shall have
ten (10) Business Days from the date on which any violation of the above tests
shall occur in which to cure such violation, to the extent such violation can be
cured with a cash payment, which 10-day cure period shall be in lieu of, and not
in addition to, any other cure period provided for herein that may affect this
Section 5.02. It shall be an Event of Default if Borrower fails to make such a
prepayment not later than ten (10) Business Days after notice from the
Administrative Agent to the Lead Borrower requesting the payment.

Section 5.03   Notices of Material Events

.  The Borrower will furnish to the Administrative Agent and each Lender written
notice of the following promptly after it becomes aware of same (unless specific
time is set forth below):

(a)the occurrence of any Default;

(b)within five (5) Business Days after the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting any Credit Party or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c)within five (5) Business Days after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of a Credit Party in an aggregate
amount exceeding $10,000,000.00; and

(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.04   Existence; Conduct of Business

.  The Borrower will, and will cause each of its Subsidiaries to, do or cause to
be done all things reasonably necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business, except to the
extent the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse

73

2473644.9

--------------------------------------------------------------------------------

 

 

 

Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.01. Each
Person that is a Property Party (other than the Lead Borrower) must at all times
be a wholly owned Subsidiary of the Lead Borrower.  Each Property Party shall at
all times comply with all organizational formalities necessary to maintain its
status as a single purpose entity and will hold itself out to creditors and the
public as a legal entity separate and distinct from any other entity, provided
the Mortgaged Properties may be operated under the SmartStop Self Strorage
brand.

Section 5.05   Payment of Obligations

.  The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including liabilities for Taxes, that, if not paid, could result in
a Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.06   Maintenance of Properties; Insurance.

(a)The Property Parties will (i) keep and maintain all property material to the
conduct of the operations of the Mortgaged Properties in good working order and
condition, ordinary wear and tear excepted, and (ii) maintain, with financially
sound and reputable insurance companies, insurance against such risks as are set
forth below and in such amounts as are reasonably required by Administrative
Agent from time to time, with Administrative Agent named as loss payee and a
beneficiary of such insurance on substantially similar policies and programs as
are acceptable to Administrative Agent.

(b)The Property Parties shall maintain the following insurance coverages for
each of the Mortgaged Properties in the Pool:

(i)An all-risk policy of permanent property insurance insuring the Mortgaged
Property against all risks that are commonly covered under real property
insurance except those permitted by the Administrative Agent in writing to be
excluded from coverage thereunder.

(ii)A boiler and machinery insurance policy covering loss or damage to all
portions of the Mortgaged Property comprised of air-conditioning and heating
systems, other pressure vessels, machinery, boilers or high pressure piping.

(iii)An all-risk policy of insurance covering loss of earnings and/or rents from
the Mortgaged Property in the event that the Mortgaged Property is not available
for use or occupancy due to casualty, damage or destruction required to be
covered by the policies of insurance described in (i) and (ii) above.

(iv)Commercial general liability, auto liability, umbrella or excess liability
and worker’s compensation insurance against claims for bodily injury,

74

2473644.9

--------------------------------------------------------------------------------

 

 

 

death or property damage occurring on, in or about the Mortgaged Property in an
amount and containing terms reasonably acceptable to the Administrative Agent.

(v)Such other insurance against other insurable hazards, risks or casualties
which at the time are commonly insured against in the case of owners and
premises similarly situated, due regard being given to the financial condition
of the Property Parties, the height and type of the Mortgaged Property, its
construction, location, use and occupancy.

(vi)All required insurance will be written on forms acceptable to the
Administrative Agent and by companies having a Best’s Insurance Guide Rating of
not less than A or A+ and which are otherwise acceptable to the Administrative
Agent, and such insurance (other than third party liability insurance) shall be
written or endorsed so that all losses are payable to the Administrative Agent,
as Administrative Agent for the Lenders.  The original policies evidencing such
insurance shall be delivered by the Borrower to the Administrative Agent and
held by the Administrative Agent, unless Administrative Agent expressly consents
to accept insurance certificates instead.  Each such policy shall expressly
prohibit cancellation of insurance without thirty (30) days’ written notice to
the Administrative Agent.  The Borrower agrees to furnish due proof of payment
of the premiums for all such insurance to Administrative Agent promptly after
each such payment is made and in any case at least fifteen (15) days before
payment becomes delinquent.

(vii)If any portion of any Mortgaged Property is currently or at any time in the
future located in a “special flood hazard area” designated by the Federal
Emergency Management Agency, each Property Party shall at all times maintain
flood insurance with respect to the improvements located on such Mortgaged
Property and the contents located therein, as is necessary to ensure each
Lender’s compliance with the Flood Laws.  Notwithstanding anything to the
contrary herein, any flood insurance required pursuant to this Section
5.06(b)(vii) shall be in form and substance satisfactory to each Lender.

(c)The Property Party will pay and discharge all taxes, assessments, maintenance
charges, permit fees, impact fees, development fees, capital repair charges,
utility reservations and standby fees and all other similar impositions of every
kind and character charged, levied, assessed or imposed against any interest in
any Mortgaged Property owned by it, as they become payable and before they
become delinquent and that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect..  The Borrower shall furnish receipts evidencing proof of such
payment to the Administrative Agent promptly after payment and before
delinquency.

75

2473644.9

--------------------------------------------------------------------------------

 

 

 

(d)All proceeds of insurance with respect to any Mortgaged Property shall be
paid to Administrative Agent and, at Administrative Agent’s option, be applied
to Borrower’s Obligations or released, in whole or in part, to pay for the
actual cost of repair, restoration, rebuilding or replacement (collectively,
“Cost To Repair”).  If the Cost To Repair does not exceed thirty-five percent
(35%) of the Appraised Value of the subject Mortgaged Property, provided no
Event of Default is then in existence, Administrative Agent shall release so
much of the insurance proceeds as may be required to pay for the actual Cost to
Repair in accordance with and subject to the provisions of Section 5.06(e)
below.

(e)If Administrative Agent elects or is required to release insurance proceeds,
Administrative Agent may impose, reasonable conditions on such release which
shall include, but not be limited to, the following:

(i)prior written approval by Administrative Agent, which approval shall not be
unreasonably withheld or delayed of plans, specifications, cost estimates,
contracts and bonds for the restoration or repair of the loss or damage;

(ii)waivers of lien, architect’s certificates, contractor’s sworn statements and
other evidence of costs, payments and completion as Agent may reasonably
require;

(iii)if the Cost To Repair does not exceed $500,000.00, the funds to pay
therefor shall be released to the Property Party. Otherwise, funds shall be
released upon final completion of the repair work, unless Borrower requests
earlier funding, in which event partial monthly disbursements equal to 90% of
the value of the work completed shall be made prior to final completion of the
repair, restoration or replacement and the balance of the disbursements shall be
made upon full completion and the receipt by Administrative Agent of
satisfactory evidence of payment and release of all liens;

(iv)determination by Administrative Agent that the undisbursed balance of such
proceeds on deposit with Administrative Agent, together with additional funds
deposited for the purpose, shall be at least sufficient to pay for the remaining
Cost To Repair, free and clear of all liens and claims for lien;

(v)all work to comply with the standards, quality of construction and Legal
Requirements applicable to the original construction of the Mortgaged Property;
and

(vi)in Administrative Agent’s good faith judgment the repair work is likely to
be completed at least three (3) months prior to the Maturity Date.

(f)If there is any condemnation for public use of a Mortgaged Property or of any
Collateral, the awards on account thereof shall be paid to Administrative Agent
and shall be applied to Borrower’s obligations, or at Administrative Agent’s
discretion

76

2473644.9

--------------------------------------------------------------------------------

 

 

 

released to Borrower.  If, in the case of a partial taking or a temporary
taking, in the sole judgment of Administrative Agent the effect of such taking
is such that there has not been a material and adverse impairment of the
viability of the Mortgaged Property or the value of the Collateral, so long as
no Default exists Administrative Agent shall release awards on account of such
taking to Borrower if such awards are sufficient (or amounts sufficient are
otherwise made available) to repair or restore the Mortgaged Property to a
condition reasonably satisfactory to Administrative Agent subject to the
requirements of Section 5.06(e).

Section 5.07   Books and Records; Inspection Rights.

(a)The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  

(b)The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

Section 5.08   Compliance with Laws

.  The Borrower will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders of any Governmental Authority
(including, without limitation, Anti-Corruption Laws and Sanctions) applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.09   Use of Proceeds

.  The proceeds of the Loans will be used (i) as provided in Section 4.01(f) and
(ii) for acquisition, acquisition fees and expenses, and financing of the
Mortgaged Properties and other real properties to be acquired by Subsidiaries of
the Lead Borrower and other general working capital purposes.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for
financing, funding or completing the hostile acquisition of publicly traded
Persons or for any purpose that entails a violation of any of the Regulations of
the Board, including Regulations U and X.

Section 5.10   Fiscal Year

.  Borrower shall maintain as its fiscal year the twelve (12) month period
ending on December 31 of each year.

Section 5.11   Environmental Matters.

(a)Borrower shall comply and shall cause each of its Subsidiaries and each Real
Property owned or leased by such parties to comply in all material respects with
all applicable Environmental Laws currently or hereafter in effect, except to
the extent noncompliance could not reasonably be expected to have a Material
Adverse Effect.

77

2473644.9

--------------------------------------------------------------------------------

 

 

 

(b)If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Mortgaged Property, or Real Property adjacent
to such Mortgaged Property, which could reasonably be expected to have a
Material Adverse Effect, then Borrower agrees, upon request from the
Administrative Agent (which request may be delivered at the option of
Administrative Agent or at the direction of Required Lenders), to provide the
Administrative Agent, at the Borrower’s expense, with such reports,
certificates, engineering studies or other written material or data as the
Administrative Agent or the Required Lenders may reasonably require so as to
reasonably satisfy the Administrative Agent and the Required Lenders that any
Credit Party or Mortgaged Property in material compliance with all applicable
Environmental Laws.

(c)Borrower shall, and shall cause each of its Subsidiaries to, shall take such
Remedial Action or other action as required by Environmental Law or any
Governmental Authority except to the extent the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(d)If the Property Party fails to timely take, or to diligently and
expeditiously proceed to complete in a timely fashion, any action described in
this Section, the Administrative Agent may, after notice to the Lead Borrower,
with the consent of the Required Lenders, make advances or payments toward the
performance or satisfaction of the same, but shall in no event be under any
obligation to do so.  All sums so advanced or paid by the Administrative Agent
(including reasonable counsel and consultant and investigation and laboratory
fees and expenses, and fines or other penalty payments) and all sums advanced or
paid in connection with any judicial or administrative investigation or
proceeding relating thereto, will become due and payable from the Borrower ten
(10) Business Days after demand, and shall bear interest at the Default Rate
from the date any such sums are so advanced or paid by the Administrative Agent
until the date any such sums are repaid by the Borrower.  Promptly upon request,
the Property Party will execute and deliver such instruments as the
Administrative Agent may deem reasonably necessary to permit the Administrative
Agent to take any such action, and as the Administrative Agent may require to
secure all sums so advanced or paid by the Administrative Agent.  If a Lien is
filed against the Mortgaged Property by any Governmental Authority resulting
from the need to expend or the actual expending of monies arising from an action
or omission, whether intentional or unintentional, of the Property Party or for
which any Property Party is responsible, resulting in the Releasing of any
Hazardous Material into the waters or onto land located within or without the
State where the Mortgaged Property is located, then the Property Party will,
within thirty (30) days from the date that the Property Party is first given
notice that such Lien has been placed against the Mortgaged Property (or within
such shorter period of time as may be specified by the Administrative Agent if
such Governmental Authority has commenced steps to cause the Mortgaged Property
to be sold pursuant to such Lien), either (i) pay the claim and remove the Lien,
or (ii) furnish a cash deposit, bond or such other security with respect thereto
as is satisfactory in all respects to the Administrative Agent and is sufficient
to effect a complete discharge of such Lien on the Mortgaged Property.

78

2473644.9

--------------------------------------------------------------------------------

 

 

 

Section 5.12   Property Pool.

(a)Mortgaged Properties Generally.  Each Real Property  proposed by the Lead
Borrower as Collateral shall meet the requirements of a Mortgaged Property,
shall not be subject to a Lien in any manner, other than Permitted Encumbrances,
and shall meet the following requirements:

(i)a self-storage property located in the United States of America, which is
100% owned or will be 100% owned at the time it becomes a Mortgaged Property by
a Borrower or a Subsidiary Guarantor;

(ii) the Administrative Agent shall have received an Appraisal with respect to
the Real Property ordered by the Administrative Agent; during the Initial Term,
Administrative Agent shall have the right, but not the obligation, in its sole
discretion, to order updated Appraisals of the Mortgaged Properties at the
Lender’s expense for purposes of determining Pool Value, such updated Appraisals
to be obtained no more frequently than once per annum.  Notwithstanding the
previous limitation, Administrative Agent shall have the right, but not the
obligation, in its sole discretion, to order updated Appraisals of the Mortgaged
Properties at the Borrower’s expense in connection with any requested extension
of the Maturity Date in accordance with the terms hereof, or at any time after
the occurrence and during the continuance of an Event of Default.

(iii)a final certificate of occupancy, or the local equivalent has been issued
by the appropriate Governmental Authority for all of the improvements on the
Real Property;

(iv)no material deferred maintenance and no material capital improvements are
required or if required, adequate reserves, pledged to the Administrative Agent,
are made therefor to continue operating as a self-storage property (or such
other use as the Required Lenders may approve), as determined by an
architectural or engineering report approved by the Administrative Agent;

(v)(1) the Administrative Agent must have received Phase I environmental
reports, together with an acceptable reliance letter if required by
Administrative Agent, from third-party independent consultants for each
Mortgaged Property in, or to be added to, the Pool that do not disclose any
adverse material environmental conditions and specifying any further
investigation or remedial work required to be undertaken, along with property
condition reports and property zoning reports (with acceptable reliance letters)
acceptable to the Required Lenders, (2) the owner of the subject property must
be able to make the representations and warranties in Sections 3.05 and 3.07 as
to each Mortgaged Property in, or to be added to, the Pool, (3) the owner of the
subject Mortgaged Property must have provided a Current Survey, Title Insurance
Policy, Financing Statement, information for the Administrative Agent

79

2473644.9

--------------------------------------------------------------------------------

 

 

 

to obtain flood zone certification (if applicable), probable maximum loss study
(if applicable) with a reliance letter if required by Agent, a rent roll, and
all other documents required for Collateral as the Administrative Agent may
require (which will include, a, if flood insurance is required by the Flood
Laws, evidence of flood insurance in form and substance satisfactory to each
Lender), proof of casualty and liability insurance complying with this Agreement
(together with an acceptable reliance letter(s)) if required by Agent, central
and local Uniform Commercial Code searches, purchase agreement, and a Compliance
Certificate) and in form and substance satisfactory to the Administrative Agent,
(4) the Mortgaged Property owner must have joined in, and assumed all
obligations of a “Borrower” or a “Subsidiary Guarantor” under, this Agreement
and the other Loan Documents, all in form and substance reasonably satisfactory
to the Administrative Agent; (5) such owner must execute and deliver such other
collateral documents with respect to the Mortgage Property in connection with
such joinder as reasonably required by and in form and substance reasonably
satisfactory to Administrative Agent (including without limitation a Deed of
Trust and an Assignment of Leases and Rents secured by the Mortgaged Property),
and (6) such owner delivering such organizational documents, directors’ or
comparable resolutions, secretary’s, incumbency and like certificates, opinions
of counsel and other documents as reasonably required by the Administrative
Agent in connection with such joinder provided the same are consistent with the
terms of this Agreement;

(vi)The Borrower shall have delivered to the Administrative Agent a Compliance
Certificate evidencing compliance with Section 5.02 and Section 5.12 after
giving effect to such addition;

(vii)the Mortgaged Property is otherwise approved by the Administrative Agent
and the Required Lenders in their sole discretion.  As of the Effective Date the
Mortgaged Property assets included in the Pool are listed on Schedule 5.12
attached hereto.

(viii)Such new Borrower or Subsidiary Guarantor shall have delivered to
Administrative Agent all information that any Lender reasonably requires in
order to comply with such Lender’s “know your customer” requirements and similar
laws and regulations.

(b)Additional Mortgaged Properties.  From time to time during the term of this
Agreement following the Lead Borrower’s written request, the Administrative
Agent shall accept one or more Real Properties into the Pool as Collateral upon
the satisfaction of the following conditions, in a manner reasonably acceptable
to the Administrative Agent (or the Required Lenders or each Lender, where
indicated):

(i)The Borrower (or applicable Credit Party) shall have satisfied all of
requirements set forth in the definition of Mortgaged Property and in Section
5.12(a) as to such real estate.

80

2473644.9

--------------------------------------------------------------------------------

 

 

 

(ii)The Borrower shall have delivered to the Administrative Agent a Compliance
Certificate evidencing compliance with Section 5.02 and Section 5.12 after
giving effect to such addition.

(iii)The Borrower shall have delivered to the Administrative Agent a
certification that the Real Property is free of any material environmental,
structural, architectural, mechanical or title defects.  

(iv)The Borrower shall pay or reimburse the Administrative Agent for all
reasonable legal fees and expenses and other costs and expenses incurred by
Administrative Agent in connection with the additional Mortgaged Property.

(v)The Administrative Agent shall give the Borrower prompt written notice of its
determination with respect to the admission or rejection of any Real Property as
a Mortgaged Property.  To the extent that an Real Property does not meet the
requirements to qualify as a Mortgaged Property, as defined, the Borrower may
nevertheless request that such Real Property be included as a Mortgaged Property
and the Required Lenders may, in their sole and absolute discretion, agree to
the acceptance of such Real Property as an additional Mortgaged Property,
provided that in all instance all internal flood insurance regulatory diligence
and requirements of each Lender must be satisfied

(c)Partial Releases

. Provided no Default or Event of Default shall then be in existence, the
Borrower may obtain the release of any Mortgaged Property (the “Release Tract”)
from the liens and security interests of the Loan Documents if it satisfies the
following terms and conditions:

(i)The Borrower shall submit to the Administrative Agent with such request a
compliance certificate (the “Release Compliance) prepared using the financial
statements of the Borrower most recently provided or required to be provided to
the Administrative Agent under Section 5.01, adjusted in the best good faith
estimate of the Borrower, to give effect to the proposed release and
demonstrating that no Default or Event of Default shall exist after giving
effect to such release, and after taking into account any prepayment of
outstanding Loans necessary to maintain compliance with the financial covenants
herein.

(ii)The release will be for the entire Release Tract, and not for just a portion
thereof.

(iii)No less than thirty (30) days prior to the date of the requested release
(“Partial Release Date”), the Borrower shall deliver to the Administrative Agent
a written request for such partial release (the “Release Request”).

(iv)After giving effect to such Release, there shall remain at least seven (7)
Mortgaged Properties still constituting Collateral hereunder with an aggregate
minimum “as is” Appraised Value of no less than $50,000,000.00.

81

2473644.9

--------------------------------------------------------------------------------

 

 

 

(v)The Borrower shall pay all costs and expenses reasonably incurred by the
Administrative Agent in connection with such partial release, including, without
limitation, reasonable attorneys’ fees, recording fees and any title policy
endorsement fees.

(vi)Subject to the satisfaction of the provisions of this Section, at the
Borrower’s request, the Property Party owning the Release Tract and which has no
other ownership interest in any of the remaining Mortgaged Properties shall be
released from all obligations under the Loan Documents, including without
limitation, further payment and performance of the Loans on the Partial Release
Date, other than pending obligations under the Environmental Indemnity.

(d)Minimum Size of Pool.  The Borrower shall at all times maintain no fewer than
seven (7) Mortgaged Properties with an aggregate minimum “as is” Appraised Value
of no less than $50,000,000.00 in the Pool at all times.

Section 5.13   Further Assurances

.  At any time upon the request of the Administrative Agent, each Credit Party
will, promptly and at its expense, execute, acknowledge and deliver such further
documents and perform such other acts and things as the Administrative Agent may
reasonably request to evidence the Loans made hereunder and interest thereon in
accordance with the terms of this Agreement.  The Administrative Agent has
agreed in some instances that the maximum amount secured by a Deed of Trust may
be limited in order to reduce fees or taxes paid by the Borrower in a particular
jurisdiction.  

Section 5.14   Parent Covenants

.  The Parent will:

(a)own, directly or indirectly, all of the general partner interests in the Lead
Borrower and, once acquired, will not sell or transfer any of its limited
partner interests in the Lead Borrower (provided other limited partners may sell
or transfer their respective limited partner interests, subject to compliance
with Section 9.14 below);

(b)maintain management and control of each Property Party;

(c)conduct substantially all of its operations through Lead Borrower or one or
more of Lead Borrower’s Subsidiaries;

(d)comply with all Legal Requirements to maintain, and will at all times elect,
qualify as and maintain, its status as a real estate investment trust under
Section 856(c)(i) of the Code; and

(e)promptly contribute to the Lead Borrower the net proceeds of any stock sales
or debt offerings.

Section 5.15 OFAC.  

82

2473644.9

--------------------------------------------------------------------------------

 

 

 

(a)No Credit Party is, nor shall any Credit Party be at any time, a Person with
whom the Lenders are restricted from doing business under the regulations of
OFAC (including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including, the September
24, 2001 Executive Order Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action.

(b)No Credit Party is, nor shall any Credit Party be at any time, knowingly
engaged in any dealings or transactions or otherwise be associated with such
Persons referenced in clause (a) above.

Section 5.16 Qualified ECP Party

.  Each Property Party and the Guarantor is a Qualified ECP Party.

Section 5.17 Eligible Ground Leases

.  With respect to any Eligible Ground Lease related to a Mortgaged Property,
the Property Party will, for so long as such Eligible Ground Lease is related to
a Mortgaged Property, perform and observe all of the terms and provisions of
each such Eligible Ground Lease to be performed or observed by it, maintain each
such Eligible Ground Lease in full force and effect, use its commercially
reasonable efforts to enforce, in all material respects, each such Eligible
Ground Lease in accordance with its terms, other than in each case, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed in full, the Borrower covenants and agrees with the Lenders
that:

Section 6.01   Liens

.  The Property Parties will not create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:

(a)Permitted Encumbrances;

(b)any Lien on any property or asset of the Lead Borrower (other than a
Mortgaged Property or the direct or indirect Equity Interests in any other
Property Party);

(c)any Lien on any property or asset of any Subsidiary of the Lead Borrower
which Subsidiary is not a Property Party hereunder; and

83

2473644.9

--------------------------------------------------------------------------------

 

 

 

(d)Any future Lien on any Mortgaged Property with respect to which the liens and
security interests of the Loan Documents are released in accordance with Section
5.12(c).

Section 6.02   Fundamental Changes

.  Neither the Parent, the Lead Borrower nor any other Property Party will:

(a)merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of any Property Party or all or substantially
all of the stock of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into, or consolidate with,
Lead Borrower in a transaction in which Lead Borrower is the surviving entity,
(ii) any Person not a Credit Party may merge into, or consolidate with, any
Subsidiary in a transaction in which the surviving entity is a Subsidiary, (iii)
any Subsidiary not a Credit Party may sell, transfer, lease or otherwise dispose
of its assets to the Borrower or to another Subsidiary, (iv) any Subsidiary not
a Credit Party may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders, (v) any
Subsidiary which is a Credit Party may merge into (or consolidate with) or
liquidate or dissolve into, any other Subsidiary which is a Credit Party, and
(vi) any Subsidiary which is a Credit Party may sell, transfer, lease or
otherwise dispose of its assets to Borrower or to any other Subsidiary which is
a Credit Party; provided that any such merger involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.03.  Notwithstanding any provision of this
Agreement to the contrary, the Lenders hereby approve the self-administration of
the Parent pursuant to which, inter alia, it is no longer externally
advised.  Borrower may propose for consideration the transfer of ownership
interests in all or a portion of the Mortgaged Properties in connection with the
issuance or transfer of any Equity Interests to a joint venture partner.  Any
such transfer shall be subject to the unanimous approval of the Lenders in their
sole discretion;

(b)sell, transfer, lease or otherwise dispose of any of its assets to a Person
other than pursuant to clause (a) above if the value of the assets disposed of
in any twelve (12) month period exceeds twenty-five percent (25%) of the value
of the Borrower’s and its Subsidiaries’ Real Property, provided the foregoing
shall in no way be deemed to limit the requirement that each Subsidiary which is
a Property Party hereunder shall be (while it remains a Property Party
hereunder) a wholly owned subsidiary of the Lead Borrower; or

(c)engage to any material extent in any business other than the ownership,
development, operation and management primarily of self-storage facilities and
businesses reasonably related thereto, except as allowed by Section 6.03.

84

2473644.9

--------------------------------------------------------------------------------

 

 

 

Section 6.03   Investments, Loans, Advances and Acquisitions

. The Parent will not and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness (subject to Section 6.09 below) or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

(a)Permitted Investments;

(b)investments directly or indirectly in Real Property operated primarily as
self-storage facilities;

(c)investments directly or indirectly in unimproved land not to exceed five
percent (5%) of the Total Asset Value;

(d)investments directly or indirectly in construction and development projects
not to exceed twenty percent (20%) of the Total Asset Value;

(e)investments constituting mortgage loans on real estate (directly or
indirectly) which are primarily self-storage facilities not to exceed ten
percent (10%) of the Total Asset Value;

(f)investments in real estate (directly or indirectly) which are not primarily
self-storage facilities and which the Property Party does not intend to convert
to a self-storage facility within twenty-four (24) months, not to exceed ten
percent (10%) of the Total Asset Value; and

(g)any purchase or acquisition, directly or indirectly, of any such capital
stock, evidence of indebtedness, or other securities of, or other investment in,
a Person which is not a wholly owned Subsidiary of the Borrower, or any assets
of any other Person constituting a business unit, and any loan or advance to any
other Person where the amount of such loan or advance or the value of such
purchase or acquisition does not exceed twenty percent (20%) of the Total Asset
Value immediately before such loan, advance, purchase or acquisition.

provided that the aggregate value of the investments described in Subsections
(c) through (g) above shall not exceed twenty percent (20%) of the Total Asset
Value; any breach of the investment restriction set forth above shall not
constitute an Event of Default hereunder, but shall result in the exclusion of
such Excess Amount when calculating Total Asset Value.

Section 6.04   Hedging Agreements

.  Neither the Parent nor the Borrower will, and will not permit any of its
Subsidiaries to, enter into any Hedging Agreement, other than the existing
Hedging Agreement entered into with the Administrative Agent and other Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower

85

2473644.9

--------------------------------------------------------------------------------

 

 

 

or any Subsidiary is exposed in the conduct of its business or the management of
its liabilities.  If Borrower enters into any Hedging Agreement to mitigate its
risks under this Agreement, Borrower shall simultaneously collaterally assign
such Hedging Agreement to Administrative Agent for the benefit of the
Lenders.  Such assignment shall create a first priority lien in favor of the
Administrative Agent and shall be in form and substance reasonably satisfactory
to the Administrative Agent.

Section 6.05   Restricted Payments

.  The Parent and the Lead Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, during any calendar quarter, any Restricted Payment, except that any
of the following Restricted Payments are permitted: (a) Restricted Payments by
the Parent required to comply with Section 5.14(d); (b) provided no Event of
Default is in existence, Restricted Payments made by the Parent or the Lead
Borrower to its equity holders, including in connection with the existing
redemption and dividend reinvestment plans; provided, however, that upon an
Event of Default, such Restricted Payments shall not be permitted after one
hundred twenty (120) days following such Event of Default (if such Event of
Default has not been cured before the end of such 120-day period); and (c)
Restricted Payments declared and paid ratably by Subsidiaries to Borrower and/or
Parent with respect to their capital stock or equity interest; provided that
notwithstanding the foregoing, the Parent may issue warrants, options and other
equity securities evidencing ownership interests and rights in the Parent.  

Section 6.06   Transactions with Affiliates

.  The Parent will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the Parent
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Parent and its
wholly owned Subsidiaries not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.05, (d) any loan or advance or any purchase or
acquisition of assets permitted by Section 6.03(g), (e) payment of management or
advisory fees permitted by Section 6.10 and (f) payment of distributions paid to
any Credit Party derived from any and all property insurance premiums made by
tenants in storage facilities managed, operated or owned by any Credit Party.

Section 6.07   Parent Negative Covenants

.  The Parent will not (a) own any Property other than the ownership interests
in Lead Borrower, and other assets with no more than $20,000,000.00 in value;
provided, however, that Parent shall be permitted to acquire additional assets
in connection with a self-administration of the Parent pursuant to which, inter
alia, it is no longer externally advised; (b) give or allow any Lien on the
ownership interests of the Lead Borrower or the indirect ownership interests in
any Property Party; or (c) engage to any material extent in any business other
than the ownership, development, operation and management of primarily
self-storage facilities, except as otherwise permitted by Section 6.03 and such
businesses that are acquired in such a self-administration transaction.

86

2473644.9

--------------------------------------------------------------------------------

 

 

 

Section 6.08   Restrictive Agreements

.  The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of the Borrower or any Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement or as otherwise approved by the
Administrative Agent, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iii) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness or Liens permitted by
this Agreement, if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (iv) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.  

Section 6.09 Indebtedness

.  Neither the Guarantor nor any Property Party shall, without the prior written
consent of the Administrative Agent, create, incur, assume, guarantee or be or
remain liable, contingently or otherwise with respect to any Indebtedness,
except: (a) Indebtedness under this Agreement; (b) Indebtedness to
Administrative Agent; (c) Indebtedness under any Hedging Obligations or any
Hedging Agreements permitted by Section 6.04 hereof, (d) Indebtedness of the
Parent whose recourse is solely for so-called “bad-boy” acts, including without
limitation, (i) failure to account for a tenant’s security deposits, if any, for
rent or any other payment collected by a borrower from a tenant under a lease,
all in accordance with the provisions of any applicable loan documents, (ii)
fraud or a material misrepresentation made by a Subsidiary or Guarantor, or the
holders of beneficial or ownership interests in a Subsidiary or any Guarantor,
in connection with the financing evidenced by the applicable loan documents;
(iii) any attempt by a Subsidiary or any Guarantor to divert or otherwise cause
to be diverted any amounts payable to the applicable lender in accordance with
the applicable loan documents; (iv) the misappropriation or misapplication of
any insurance proceeds or condemnation awards relating to a Property; (v)
voluntary or involuntary bankruptcy by a Subsidiary or any Guarantor; and (vi)
any environmental matter(s) affecting any Property which is introduced or caused
by a Subsidiary or any Guarantor or any holder of a beneficial or ownership
interest in a Subsidiary or any Guarantor; (e) provided the Parent has a
Tangible Net Worth (i) equal to or greater than $250,000,000.00, Indebtedness of
the Parent, including, without limitation, that under recourse Guarantees (but
excluding that relating to this Agreement), in an aggregate amount not to exceed
twenty five percent (25%) of Total Asset Value, such permitted percentage
reducing to twenty percent (20%) of Total Asset Value if the Initial Term is
extended as provided in Section 2.21, or (ii) less than $250,000,000,00,
Indebtedness of the Parent, including, without limitation, that under recourse
Guarantees (but excluding that relating to this Agreement), in an aggregate
amount not to exceed twenty percent (20%) of Total Asset Value; (f) Indebtedness
for trade payables and operating expenses incurred in the ordinary course of
business; and (g) Indebtedness under any standard environmental
indemnity.  Nothing contained herein shall be deemed to prohibit or prevent a
Subsidiary of the Parent or of the Lead Borrower which is not a

87

2473644.9

--------------------------------------------------------------------------------

 

 

 

Property Party from assuming or incurring any Indebtedness in connection with
any investment allowed under Section 6.03 above. Borrower shall use its best
efforts to cause all future non-recourse carve-out guarantees and standard
environmental indemnities on first mortgage or other property-related loans
incurred by Subsidiaries to be provided by the Parent, but in no event shall any
such guaranty or indemnity be provided by any Property Party other than the Lead
Borrower.

Section 6.10 Management Fees

.  All asset and property management fees payable to Strategic Storage Advisor
IV, LLC or Strategic Storage Property Management IV, LLC or their affiliates or
any successor thereof or to any other Credit Party or to any Subsidiary or
Affiliate shall be subordinated to the Loans.  At any time that any Default or
Event of Default exists under this Agreement or any other Loan Document, then in
any of such event(s), no Credit Party may pay any property or asset management
fees or similar fees to Strategic Storage Advisor IV, LLC or its affiliates or
any successor thereof or to any other Credit Party or to any Subsidiary or
Affiliate; provided, however, such fees shall accrue and become payable upon the
cure of the Default or Event of Default.  All such parties shall execute
subordination agreements in form and substance acceptable to the Administrative
Agent with respect to such fees.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation with respect to any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)any Credit Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Documents, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of more than
three Business Days (such three Business Day period commencing after written
notice from the Administrative Agent as to any such interest payment or fee);

(c)any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Articles V or VI other than Sections 5.02, 5.04, 5.05,
5.06, 5.07(a), 5.08, and 5.11;

88

2473644.9

--------------------------------------------------------------------------------

 

 

 

(e)any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of over thirty (30) days after notice thereof from the Administrative
Agent to the Lead Borrower (which notice will be given at the request of any
Lender) and if such default is not curable within thirty (30) days and the
Credit Party is diligently pursuing cure of same, the cure period may be
extended for thirty (30) days (for a total of 60 days after the original notice
from the Administrative Agent) upon written request from the Borrower to the
Administrative Agent;

(f)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Credit Party or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Credit Party or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(g)any Credit Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Person or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(h)any Credit Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(i)one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000.00 shall be rendered against any Credit Party, any
Subsidiary of the Borrower or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of such Person to enforce
any such judgment;

(j)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00;

89

2473644.9

--------------------------------------------------------------------------------

 

 

 

(k)the Guaranty of the Loan by the Guarantor shall for any reason terminate or
cease to be in full force and effect;

(l)any Credit Party shall default under any Material Contract;

(m)any Credit Party shall (or shall attempt to) disavow, revoke or terminate any
Loan Document to which it is a party or shall otherwise challenge or contest in
any action, suit or proceeding in any court or before any Governmental Authority
the validity or enforceability of any Loan Document;

(n)any provision of any Loan Document with respect to the Collateral shall for
any reason ceases to be valid and binding on, enforceable against, any Credit
Party resulting in a Material Adverse Effect, or any lien created under any Loan
Document ceases to be a valid and perfected first priority lien in any of the
Collateral purported to be covered thereby;

(o)a Change in Control shall occur;

(p)the Parent or any of its Subsidiaries defaults under any recourse
indebtedness (including Hedging Obligations) in an aggregate amount equal to or
greater than $35,000,000 at any time, or the Parent or any of its Subsidiaries
defaults under any non-recourse indebtedness (including Hedging Obligations) in
an aggregate amount equal to or greater than $75,000,000 at any time; or

(q)there occurs any event of default under any Hedging Obligations secured by
any Collateral.

then, and in every such event (other than an event described in clause (f)
(subject to the cure period provided for therein), (g) or (h) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Lead Borrower, take some or all of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise any other
rights or remedies provided under this Agreement or any other Loan Document, or
any other right or remedy available by law or equity; and in case of any event
described in clause (f) (subject to the cure period provided for therein), (g)
or (h) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

90

2473644.9

--------------------------------------------------------------------------------

 

 

 

In the event that, following the occurrence and during the continuance of any
Event of Default, any monies are received in connection with the enforcement of
any of the Loan Documents, or otherwise with respect to the realization upon any
of the Collateral or other assets of Credit Parties (including amounts in any
pledged accounts), such monies shall be distributed for application as follows:

(i)First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable out-of-pocket costs,
expenses, disbursements and losses which shall have been paid, incurred or
sustained by the Administrative Agent in accordance with the terms of the Loan
Documents to protect or preserve the Collateral or in connection with the
collection of such monies by the Administrative Agent, for the exercise,
protection or enforcement by the Administrative Agent of all or any of the
rights, remedies, powers and privileges of the Administrative Agent or the
Lenders under this Agreement or any of the other Loan Documents or in respect of
the Collateral or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent or the Lenders to
such monies;

(ii)Second, to the payment of, or (as the case may be) the reimbursement of the
Issuing Bank and the Lenders, ratably among them, for or in respect of, all
reasonable out-of-pocket costs, expenses, disbursements and losses which shall
have been paid, incurred or sustained by the Issuing Bank and the Lenders in
accordance with the terms of the Loan Documents;

(iii)Third, to the extent not refinanced by Revolving Loans hereunder, to the
payment of all Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy) owed to the
Swingline Lender in respect of the Swingline Loans;

(iv)Fourth, to all other Obligations (including any obligations with respect to
any Hedging Obligations, interest, expenses or other obligations incurred after
the commencement of a bankruptcy) in the following order:

(1)To any other fees and expenses due to the Lenders under the Loan Documents
until paid in full;

(2)Pro rata, payment of accrued and unpaid interest on all Loans and Hedging
Obligations, until paid in full;

(3)pro rata, to (A) payments of unpaid principal of all Loans to be paid to the
Lenders equally and ratably in accordance with the respective amounts thereof
then due and owing to such Persons until paid in full and (B) payment of Hedging
Obligations; and

91

2473644.9

--------------------------------------------------------------------------------

 

 

 

(4)to payment of all other amounts due under any of the Loan Documents to be
applied for the ratable benefit of the Administrative Agent and/or the Lenders
until paid in full;

(v)Fifth, to the Administrative Agent for the account of the Issuing Bank, as
cash collateral for any outstanding Letters of Credit

(vi)Sixth, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.  In the event of conflicting
instructions or notices given to the Borrower by the Administrative Agent and
any Lender, the Borrower is hereby directed and shall rely conclusively on the
instruction or notice given by the Administrative Agent.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower, Parent or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity, with the exception of specific notices
given to it in its capacity as Administrative Agent hereunder.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower, the Issuing Bank, or a Lender or the
Administrative

92

2473644.9

--------------------------------------------------------------------------------

 

 

 

Agent otherwise has actual knowledge of such Default, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  The Administrative Agent agrees that, in fulfilling its
duties hereunder, it will use the same standard of care it utilizes in servicing
loans for its own account.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank, and the Lead Borrower, and may be
removed by the Required Lenders in the event of the Administrative Agent’s gross
negligence or willful misconduct.  Any such resignation or removal may at the
Administrative Agent’s option also constitute the Administrative Agent’s
resignation as Issuing Bank.  Upon any such resignation or removal, the Required
Lenders shall have the right, with the approval of Borrower (provided no Default
has occurred and is continuing), which approval shall not be unreasonably
withheld, to appoint a successor Administrative Agent and, if applicable,
Issuing Bank (subject to the provisions of Section 2.05(i)).  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation or is removed, then the retiring Administrative
Agent may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent and, if applicable, Issuing Bank, which shall be a Lender,
or a bank with an office in New York, New York, or an Affiliate of any such
bank.  Upon the acceptance of its appointment as

93

2473644.9

--------------------------------------------------------------------------------

 

 

 

Administrative Agent and, if applicable, Issuing Bank, hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and, if applicable,
Issuing Bank, and the retiring Administrative Agent and, if applicable, Issuing
Bank, shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent for its own behalf
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent and Issuing Bank.  If the resigning or removed Administrative Agent shall
also resign as the Issuing Bank, such successor Administrative Agent shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or shall make other arrangements satisfactory to
the current Issuing Bank, in either case, to assume effectively the obligations
of the current Administrative Agent with respect to such Letters of Credit. The
Administrative Agent shall cooperate with any successor Administrative Agent in
fulfilling its duties hereunder.

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or the
Issuing Bank and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or the Issuing Bank and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

Section 9.01   Notices

.  Except in the case of notices and other communications expressly permitted to
be given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a)if to the Borrower, to the Lead Borrower in care of Strategic Storage Trust
II, Inc., at 10 Terrace Road, Ladera Ranch, California 92694, Attention:  H.
Michael Schwartz (Telephone No. (949) 429-6600 and Telecopy No. (949) 429-6606);
copies to: Michael McClure (Telephone No. (949) 429-6600 and Telecopy No. (949)
429-6606) and Charles Mersky, Esquire (Telephone No. (214) 922-8800 and Telecopy
No. (214) 922-8801).

94

2473644.9

--------------------------------------------------------------------------------

 

 

 

(b)if to the Administrative Agent, to KeyBank, National Association, 225
Franklin Street, 16th floor, Boston, Massachusetts 02110,
Attention:  Christopher T. Neil, (Telephone No. (617) 385-6202; and

(c)if to any other Lender, to it at its address (or telecopy number) set forth
on the signature pages of this Agreement, or as provided to Borrower in writing
by the Administrative Agent or the Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.

Section 9.02   Waivers; Amendments.

(a)No failure or delay by the Administrative Agent, Issuing Bank, or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Bank, and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance, amendment, renewal, or
extension of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, Issuing Bank, or any
Lender may have had notice or knowledge of such Default at the time.

(b)Neither this Agreement, any Loan Document (other than any Hedging Agreement)
nor any provision hereof may be waived, amended or modified, nor may any Default
or Event of Default be waived, except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) reduce or increase (except in accordance with
Section 2.08(d)) the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected

95

2473644.9

--------------------------------------------------------------------------------

 

 

 

thereby, (iii) postpone the Maturity Date or the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Sections
2.17(b) or (c), or the proceed waterfall provisions of Article VII, in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders”, “Applicable Percentage” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (vi) release
any Credit Party from its obligations under the Loan Documents or release any
Collateral, except as specifically provided for herein, without the written
consent of each Lender, (vii) subordinate the Loans or any Collateral without
the written consent of each Lender, (viii) waive or modify any conditions of
extending the Loans set forth in Section 2.21 without the written consent of
each Lender affected thereby, (ix) consent to the Collateral securing any other
Indebtedness, without the written consent of each Lender, or (x) extend the
expiry date of any Letter of Credit beyond the Maturity Date, without the
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank, or the Swingline Lender hereunder without the prior written
consent of the Administrative Agent, the Issuing Bank, or the Swingline Lender,
respectively.

(c)Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, nor shall
there be any waiver, forgiveness or reduction of the principal amount of any
Obligations owing to such Defaulting Lender, without the consent of such Lender;
and (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

(d)Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein; and (2) the
Required Lenders may consent to allow a Borrower to use cash collateral in the
context of a bankruptcy or insolvency proceeding.  Administrative Agent may,
after consultation with the Borrower, agree to the modification of any term of
this Credit Agreement or any other Loan Document to correct any printing,
stenographic or clerical errors or omissions that are inconsistent with the
terms hereof.

96

2473644.9

--------------------------------------------------------------------------------

 

 

 

(e)If Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by
Administrative Agent, as the case may be, such Lender shall be deemed to have
given its consent to the request.

(f)Notwithstanding any provision of this Agreement to the contrary none of the
Lenders or the existing Borrower will be required to execute assumption or
amendment documents to add a Person as a Borrower or as a Subsidiary
Guarantor.  If Real Property assets are added to the Pool in accordance with
this Agreement and the owner is not already a Borrower or Subsidiary Guarantor,
then such owner may be added as a Borrower or Subsidiary Guarantor as required
by Section 5.12 pursuant to a Joinder Agreement in the form attached hereto as
Exhibit F executed by such owner and delivered to the Administrative Agent, and
in each case Borrower, Guarantor, such owner and the Administrative Agent will
enter into an amendment to the Environmental Indemnity.

Section 9.03   Expenses; Indemnity; Damage Waiver.

(a)The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the closing of the credit facilities provided for herein (including any and
all due diligence performed in connection therewith), the syndication of the
credit facilities provided for herein, the preparation of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
mortgage taxes and other charges incurred or required to be paid by the
Administrative Agent in connection with the Loan Documents, (iii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iv) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank, or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, the Issuing Bank, or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred (including
any Appraisal costs) during any waivers, workout, restructuring or negotiations
in respect of such Loans or Letters of Credit.

(b)The Borrower shall indemnify the Administrative Agent, the Issuing Bank, and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the

97

2473644.9

--------------------------------------------------------------------------------

 

 

 

parties hereto of their respective obligations hereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee as determined by a court of
law in a final non-appealable judgment, or the breach of this Agreement by the
Indemnitee, including without limitation, the failure of the Indemnitee to make
advances pursuant to its Commitment in breach of its obligations hereunder.  

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank, or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank, or the Swingline Lender, as
applicable, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank, or the Swingline
Lender, as applicable, in its capacity as such.

(d)To the extent permitted by applicable law, the Borrower and each other Credit
Party shall not assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan, any Letter of Credit, or the
use of the proceeds thereof.

(e)All amounts due under this Section shall be payable not later than ten (10)
days after written demand therefor.

Section 9.04   Successors and Assigns.

(a)(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than

98

2473644.9

--------------------------------------------------------------------------------

 

 

 

the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to a natural Person, any
Credit Party or any Affiliate or Subsidiary of any Credit Party) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 



(A)the Borrower, provided that (i) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Default has occurred and is continuing, any other assignee, and (ii) such
consent shall be deemed granted unless Borrower objects within five (5) Business
Days of a receipt of written notice of the proposed assignment;

 



(B)the Issuing Bank; and

 

(C)

the Administrative Agent.

Provided, no consent of the Borrower or Administrative Agent or Issuing Bank
shall be required in connection with any assignment to an entity acquiring, or
merging with, a Lender.

(ii)Assignments shall be subject to the following additional conditions:

 



(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing and such consent shall not be unreasonably withheld;

 



(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 



(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00; and

99

2473644.9

--------------------------------------------------------------------------------

 

 

 

 



(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 



For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)

Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)

The Administrative Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v)

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for

100

2473644.9

--------------------------------------------------------------------------------

 

 

 

purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)Any Lender may, without the consent of the Borrower, the Issuing Bank, the
Swingline Lender, or the Administrative Agent, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrower, the Administrative Agent, the Issuing
Bank, and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) Borrower’s obligations hereunder shall not be increased.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant.  Subject to paragraph (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided
that, except in the case of a Participant asserting any right of set-off
pursuant to Section 9.08, no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)A Participant shall not be entitled to receive any greater payment under
Sections 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that

101

2473644.9

--------------------------------------------------------------------------------

 

 

 

would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Lead Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.16(e) as though it were a
Lender.  

(e)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.05   Survival

.  All covenants, agreements, representations and warranties made by the
Borrower and each other Credit Party herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank, or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  

Section 9.06   Counterparts; Integration; Effectiveness; Joint and Several.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  

(b)This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  

(c)Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  

102

2473644.9

--------------------------------------------------------------------------------

 

 

 

Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

(d)To the extent such representations, warranties, covenants, agreements,
obligations and liabilities are not performed by Borrower, the Guarantor and
each Person constituting the Credit Parties shall be bound jointly and severally
with one another to make, keep, observe and perform the representations,
warranties, covenants, agreements, obligations and liabilities imposed by this
Agreement and the other Loan Documents upon the “Borrower” or any other Credit
Party.

(e)Each Credit Party agrees that it shall never be entitled to be subrogated to
any of the Administrative Agent’s, the Issuing Bank’s, or any Lender’s rights
against any Credit Party or other Person or any collateral or offset rights held
by the Administrative Agent, the Issuing Bank, or the Lenders for payment of the
Loans or reimbursement of LC Disbursement until the full and final payment of
the Loans and all LC Disbursements, the expiration or termination of all Letters
of Credit, and the full and final payment of all other obligations incurred
under the Loan Documents and final termination of the Lenders’ obligations, if
any, to make further advances under this Agreement or to provide any other
financial accommodations to any Credit Party.  The value of the consideration
received and to be received by each Credit Party is reasonably worth at least as
much as the liability and obligation of each Credit Party incurred or arising
under the Loan Documents.  Each Credit Party has determined that such liability
and obligation may reasonably be expected to substantially benefit each Credit
Party directly or indirectly.  Each Credit Party has had full and complete
access to the underlying papers relating to the Loans and the Letters of Credit
and all of the Loan Documents, has reviewed them and is fully aware of the
meaning and effect of their contents.  Each Credit Party is fully informed of
all circumstances which bear upon the risks of executing the Loan Documents and
which a diligent inquiry would reveal.  Each Credit Party has adequate means to
obtain from each other Credit Party on a continuing basis information concerning
such other Credit Party’s financial condition, and is not depending on the
Administrative Agent, the Issuing Bank, or the Lenders to provide such
information, now or in the future.  Each Credit Party agrees that neither the
Administrative Agent, the Issuing Bank, nor any of the Lenders shall have any
obligation to advise or notify any Credit Party or to provide any Credit Party
with any data or information regarding any other Credit Party.

(f)Keepwell

(g).  Each Credit Party that is a Qualified ECP Party at the time that this
Agreement becomes effective with respect to any Hedging Obligation, hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party that is not then an “eligible contract participant” under the
Commodity Exchange Act (a “Specified Credit Party”) to honor all of its
obligations under this Agreement and the other Loan Documents in respect of
Hedging Obligations (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Party’s obligations and undertakings under this Section 9.06(f) voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).

103

2473644.9

--------------------------------------------------------------------------------

 

 

 

The obligations and undertakings of each Qualified ECP Party under this Section
shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full.  Each Qualified ECP Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Credit Party for all purposes of the
Commodity Exchange Act.

Section 9.07   Severability

.  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.  

Section 9.08   Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender,
the Issuing Bank, and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits of any Borrower (general or special, time or demand,
provisional or final), at any time held and other obligations at any time owing
by such Lender, the Issuing Bank, or Affiliate to or for the credit or the
account of a Credit Party against any of and all the obligations of the Credit
Party now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender or the Issuing Bank, as applicable,
shall have made any demand under this Agreement and although such obligations
may be unmatured.  Each Lender and the Issuing Bank agrees promptly to notify
the Lead Borrower after any such setoff and application made by such Lender or
the Issuing Bank, as applicable, provided that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of
each Lender and the Issuing Bank under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender or the
Issuing Bank may have.

Section 9.09   Governing Law; Jurisdiction; Consent to Service of Process.

(a)This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the state and federal courts
in Boston, Massachusetts and in New York, New York, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, the Issuing Bank, or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

104

2473644.9

--------------------------------------------------------------------------------

 

 

 

Notwithstanding the foregoing choice of law:

(i)matters relating to the creation, perfection, priority and enforcement of the
liens on and security interests in a Mortgaged Property or other assets situated
in another jurisdiction(s), including by way of illustration, but not in
limitation, actions for foreclosure, for injunctive relief, or for the
appointment of a receiver, shall be governed by the laws of such state;

(ii)Administrative Agent shall comply with applicable law in such state to the
extent required by the law of such jurisdiction(s) in connection with the
foreclosure of the security interests and liens created under the Deed of Trust
or exercising any rights with respect to the Mortgaged Property directly, and
the other Loan Documents with respect to the Mortgaged Property or other assets
situated in another jurisdiction; and

(iii)provisions of Federal law and the law of such other jurisdiction(s) shall
apply in defining the terms Hazardous Materials, Environmental Laws and Legal
Requirements applicable to the Mortgaged Property as such terms are used in this
Agreement, the Environmental Indemnity and the other Loan Documents

(c)Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10   WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

105

2473644.9

--------------------------------------------------------------------------------

 

 

 

Section 9.11   Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 9.12   Confidentiality

.  Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in (other than a competitor of Borrower
or Guarantor), any of its rights or obligations under this Agreement; provided
that such prospective assignee or participant shall agree to destroy or return
all such Information if it does not become a Lender or Participant hereunder,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower.  For the purposes
of this Section, “Information” means all information received from any Credit
Party relating to the Credit Party or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank, or
any Lender on a nonconfidential basis prior to disclosure by any Credit Party or
subsequently becomes publicly available other than as a result of a disclosure
of such information by the Administrative Agent, the Issuing Bank, or any
Lender; provided that, in the case of information received from any Credit Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 9.13   Interest Rate Limitation

.  If at any time there exists a maximum rate of interest which may be
contracted for, charged, taken, received or reserved by the Lenders in
accordance with applicable law (the “Maximum Rate”), then notwithstanding
anything herein to the contrary, at any time the interest applicable to any
Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed such Maximum Rate, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been paid in respect of such Loan but were not payable as result
of the operation of this Section shall be cumulated and the interest and Charges
payable to the Lenders in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of

106

2473644.9

--------------------------------------------------------------------------------

 

 

 

repayment, shall have been received by the Lenders.  If, for any reason
whatsoever, the Charges paid or received on the Loans produces a rate which
exceeds the Maximum Rate, the Lenders shall credit against the principal of the
Loans (or, if such indebtedness shall have been paid in full, shall refund to
the payor of such Charges) such portion of said Charges as shall be necessary to
cause the interest paid on the Loans to produce a rate equal to the Maximum
Rate.  All sums paid or agreed to be paid to the holders of the Loans for the
use, forbearance or detention of the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this Agreement, so that the interest rate is uniform
throughout the full term of this Agreement.  The provisions of this Section
shall control all agreements, whether now or hereafter existing and whether
written or oral, between the parties hereto.  Without notice to the Borrower or
any other person or entity, the Maximum Rate, if any, shall automatically
fluctuate upward and downward as and in the amount by which such maximum
nonusurious rate of interest permitted by applicable law fluctuates.

Section 9.14   USA PATRIOT Act

.  Each Lender hereby notifies the Borrower that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
the Credit Party and other information that will allow such Lender to identify
the Credit Party in accordance with the PATRIOT Act.  As requested by any
Lender, any Credit Party that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall deliver a Beneficial Ownership
Certification in relation to such Credit Party.

Section 9.15 Fiduciary Duty/No Conflicts

.

The Administrative Agent, the Issuing Bank, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lender Parties”), may
have economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates.  Each Credit Party agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender
Party, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other.  The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Credit
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender Party has advised, is currently advising or will advise
any Credit Party, its stockholders or its Affiliates on other matters) or any
other obligation to any Credit Party except the obligations expressly set forth
in the Credit Documents and (y) each Lender Party is acting hereunder solely as
principal and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person.  Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Each Credit Party agrees that it will not claim

107

2473644.9

--------------------------------------------------------------------------------

 

 

 

that any Lender Party has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to such Credit Party, in connection with
such transaction or the process leading thereto in its capacity as a Lender
Party.

[Signature page to follow]

 

108

2473644.9

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWER:

 

STRATEGIC STORAGE OPERATING PARTNERSHIP IV, L.P.

a Delaware limited partnership

 

By:

Strategic Storage Trust IV, Inc.,

 

a Maryland corporation, its General Partner

 

 

 

 

 

By:

 

/s/ H. Michael Schwartz

 

Name:

 

H. Michael Schwartz

 

Title:

 

Chief Executive Officer

 

 

SST IV 1105 NE INDUSTRIAL BLVD, LLC,

SST IV 3730 EMMETT F LOWRY EXPY, LLC,

SST IV 3167 VAN BUREN BLVD S, LLC,

SST IV 8020 LAS VEGAS BLVD, LLC,

SST IV 1401 N MERIDIAN AVE, LLC,

SST IV 2555 W CENTENNIAL PKWY, LLC,

SST IV 275 GOODLETTE-FRANK RD, LLC,

SST IV 3101 TEXAS AVE S, LLC,

SST IV 3750 FM 1488, LLC,

SST IV 27236 US HWY 290, LLC,

SST IV 20535 W LAKE HOUSTON PKWY, LLC,

SST IV 7474 GOSLING RD, LLC,

SST IV 1610 JIM JOHNSON RD, LLC,

each a Delaware limited liability company

 

By:

Strategic Storage Trust IV, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/ H. Michael Schwartz

 

Name:

 

H. Michael Schwartz

 

Title:

 

Chief Executive Officer

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 




[Signature Page to Amended and Restated Credit Agreement]

2473644

--------------------------------------------------------------------------------

 

 

 

The Guarantor joins in the execution of this Agreement to evidence its agreement
to the provisions of Sections 5.01, 5.02, 5.14, 5.16, 5.17, 6.05, 6.07, 6.09,
9.05, 9.08, 9.09, 9.10, and 9.15 of this Agreement.

STRATEGIC STORAGE TRUST IV, INC.,

a Maryland corporation

 

 

 

 

By:

/s/ H. Michael Schwartz

Name:

H. Michael Schwartz

Title:

Chief Executive Officer

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

2473644

--------------------------------------------------------------------------------

 

 

 

Signature page to Amended and Restated Credit Agreement with Strategic Storage
Operating Partnership IV, L.P.

 

KEYBANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Bank, and a Lender

 

 

 

 

 

 

By:

/s/Christopher T. Neil

Name:

Christopher T. Neil

Title:

Senior Banker

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

2473644

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 2.01

 

LENDER

LOAN COMMITMENT

(Percentage)

 

KeyBank, National Association

$55,000,000.00

(100%)

TOTAL

$55,000,000.00

(100%)

 

 

 

Ex H-1

2473644.9